EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

BY AND AMONG

JACKSONVILLE BANCORP, INC.,

CAPGEN CAPITAL GROUP IV LP

AND EACH OF THE OTHER

INVESTORS NAMED HEREIN

DATED AS OF

AUGUST 22, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

   PURCHASE AND SALE OF THE PURCHASED SHARES      1   

Section 1.01

   Issuance, Sale and Delivery of the Purchased Shares      1   

Section 1.02

   Closing      2   

Section 1.03

   Payment of Purchase Price      2   

ARTICLE II.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY      2   

Section 2.01

   Organization and Standing      2   

Section 2.02

   Corporate Power      3   

Section 2.03

   Corporate Authority      3   

Section 2.04

   Governmental Authority Approvals; Shareholder Approval; No Violations      4
  

Section 2.05

   Company Capital Stock; Purchased Shares      5   

Section 2.06

   Company Reports; Financial Statements, Etc      6   

Section 2.07

   Compliance with Applicable Laws; Regulatory Filings; Permits      8   

Section 2.08

   No Undisclosed Liabilities      10   

Section 2.09

   Absence of Certain Changes      10   

Section 2.10

   Tax Matters      10   

Section 2.11

   Transactions with Affiliates      12   

Section 2.12

   Loans      13   

Section 2.13

   Other Activities of the Company and the Bank      14   

Section 2.14

   Material Agreements; No Defaults      14   

Section 2.15

   Company Benefit Plans      15   

Section 2.16

   Environmental Matters      16   

Section 2.17

   Labor Matters      17   

Section 2.18

   Insurance      17   

Section 2.19

   No Integration      17   

Section 2.20

   No Change of Control      17   

Section 2.21

   Properties      18   

Section 2.22

   Computer and Technology Security      19   

Section 2.23

   Data Privacy      19   

Section 2.24

   No Restrictive Covenants      19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 2.25

   Litigation      19   

Section 2.26

   [Intentionally Omitted.]      20   

Section 2.27

   No Brokers; etc      20   

Section 2.28

   Voting of Shares by Directors and Executive Officers      20   

Section 2.29

   Risk Management Instruments      20   

Section 2.30

   Capitalization      20   

Section 2.31

   Investment Company      20   

Section 2.32

   Price of Common Stock      21   

Section 2.33

   Shell Company Status      21   

Section 2.34

   Reservation of Purchased Shares      21   

Section 2.35

   No Substantially Similar Agreement      21   

Section 2.36

   Disclosure      21   

ARTICLE III.

   REPRESENTATIONS AND WARRANTIES OF THE INVESTORS      21   

Section 3.01

   Organization      21   

Section 3.02

   Bank Holding Company Status, etc      21   

Section 3.03

   Authorization      22   

Section 3.04

   Accredited Investor, etc      22   

Section 3.05

   Regulatory Approvals      24   

Section 3.06

   Sufficient Funds      24   

Section 3.07

   No Acting in Concert, etc      24   

Section 3.08

   No Prior Proxies      25   

ARTICLE IV.

   CONDITIONS TO THE OBLIGATIONS OF THE INVESTORS      25   

Section 4.01

   Representations and Warranties to be True and Correct      25   

Section 4.02

   Performance      25   

Section 4.03

   Preferred Stock Designation      25   

Section 4.04

   No Material Adverse Change      25   

Section 4.05

   Corporate Approvals; etc      25   

Section 4.06

   Change in Control Waivers      26   

Section 4.07

   Regulatory Approvals      26   

 

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 4.08

   Registration Rights Agreement      26   

Section 4.09

   Sales of Shares      26   

Section 4.10

   Opinions      26   

Section 4.11

   No Suspensions of Trading in Common Stock or Listing      26   

ARTICLE V.

   CONDITIONS TO THE OBLIGATIONS OF THE COMPANY      27   

Section 5.01

   Representations and Warranties to be True and Correct      27   

Section 5.02

   Performance      27   

Section 5.03

   Investment Banking Opinion      27   

ARTICLE VI.

   COVENANTS      27   

Section 6.01

   Commercially Reasonable Best Efforts      27   

Section 6.02

   Filings and Other Actions      27   

Section 6.03

   Corporate Approvals; Takeover Laws      29   

Section 6.04

   Shareholder Approvals      29   

Section 6.05

   Proxy Statement      30   

Section 6.06

   Registration Rights      31   

Section 6.07

   Reservation and Nasdaq Listing of Underlying Shares      31   

Section 6.08

   Restricted Shares      31   

Section 6.09

   Information, Access and Confidentiality      33   

Section 6.10

   Conduct of Business Prior to Closing      34   

Section 6.11

   Company Forbearances      35   

Section 6.12

   Investor Call      38   

Section 6.13

   Press Releases; Public Disclosure      38   

Section 6.14

   Use of Proceeds      39   

Section 6.15

   Form D Filings      39   

ARTICLE VII.

   OTHER AGREEMENTS      39   

Section 7.01

   Bank Holding Company Status      39   

Section 7.02

   Preemptive Rights      39   

Section 7.03

   Compensation Matters      41   

Section 7.04

   Commercially Reasonable Best Efforts      41   

Section 7.05

   Manner of Offerings      42   

 

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.06

   Indemnification      42   

ARTICLE VIII.

   TERMINATION      43   

Section 8.01

   Methods of Termination      43   

Section 8.02

   Effect of Termination      44   

ARTICLE IX.

   MISCELLANEOUS      44   

Section 9.01

   Certain Definitions      44   

Section 9.02

   Specific Performance      46   

Section 9.03

   Expenses; Fee      46   

Section 9.04

   Survival      47   

Section 9.05

   Notices      47   

Section 9.06

   No Assignment; No Delegation      48   

Section 9.07

   No Third Party Beneficiaries      48   

Section 9.08

   Governing Law      48   

Section 9.09

   Amendments and Waivers      48   

Section 9.10

   Severability      48   

Section 9.11

   Captions      48   

Section 9.12

   No Waiver; Cumulative Remedies      49   

Section 9.13

   Further Assurances      49   

Section 9.14

   No Construction Against Drafter      49   

Section 9.15

   Entire Agreement      49   

Section 9.16

   Counterparts      49   

Section 9.17

   Independent Nature of Investors’ Obligations and Rights      49   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE I

   Form of Preferred Stock Designation

SCHEDULE II

   Subsidiaries

SCHEDULE III

   Form of Share Increase Amendment

SCHEDULE IV

   Form of Incentive Plan Amendment

SCHEDULE V

   Form of Director and Officer Waiver and Acknowledgement Agreement

SCHEDULE VI

   Form of Director and Executive Officer Support Agreement

SCHEDULE VII

   Form of Registration Rights Agreement

 

v



--------------------------------------------------------------------------------

INDEX TO DEFINED TERMS

 

2012 MOU

     8   

Accredited Investor

     44   

affiliate

     44   

Agreement

     1   

Applicable Law

     44   

Articles of Incorporation

     1   

Bank

     1   

beneficial ownership

     45   

Benefit Plan

     15   

BHCA

     2   

Board

     45   

BOLI

     9   

Business Day

     45   

Call Reports

     6   

CapGen

     1   

Change of Control Benefits

     18   

Closing

     1   

Closing Date

     2   

Code

     9   

Commitments

     27   

Common Stock

     1   

Company

     1   

Company Board Recommendation

     4   

Company Reports

     6   

Conversion

     3   

Covered Securities

     39   

D&O Insurance

     17   

Designated Securities

     40   

Disclosure Schedule

     5   

Enforcement Actions

     8   

Environmental Law

     16   

ERISA

     15   

ERISA Affiliate

     15   

Exchange Act

     45   

FDI Act

     37   

FDIC

     8   

Federal Reserve

     8   

Federal Reserve Policy Statement

     22   

Federal Reserve Resolutions

     8   

FFIEC

     6   

Florida OFR

     8   

GAAP

     45   

Governmental Authority

     4   

Green Employment Agreement

     5   

Group

     10   

Hazardous Substance

     16   

Incandela Employment Agreement

     5   

Incentive Plan Amendment

     3   

Indemnified Person

     42   

Initial Investment Agreement

     5   

Initial Investors

     5   

Initial Preemptive Rights

     5   

Investment Banker

     25   

Investor Call

     2   

Investor Party

     42   

Investor Percentage Interest

     39   

Investors

     1   

Leases

     18   

Legend Removal Date

     32   

Liens

     1   

Losses

     42   

Material Adverse Effect

     45   

Money Laundering Laws

     9   

OFAC

     9   

Offer Period

     40   

OREO

     18   

Original Meeting Date

     29   

Permits

     9   

person

     45   

Placement Agent

     20   

Plan Asset Regulations

     33   

Preferred Stock

     1   

Preferred Stock Designation

     1   

Press Release

     39   

Private Placement

     1   

Private Placement Documents

     23   

Proposals

     3   

Proxy Statement

     30   

Public Offering

     41   

Purchase Price

     2   

Purchased Shares

     1   

Qualified Offering

     39   

Qualified Offering Notice

     40   

Regulatory Authority

     8   

Regulatory Reports

     8   

Related Interest

     45   

Requisite Shareholder Vote

     4   

Resale Registration Statement

     32   

Restricted Stock

     5   

Returns

     11   

 

 

 

vi



--------------------------------------------------------------------------------

Reverse Stock Split

     3   

Rule 144A offering

     40   

SEC

     4, 46   

Securities

     1   

Securities Act

     46   

Share Increase Amendment

     3   

Share Price

     1   

Shareholder Approvals

     3   

Shareholders’ Meeting

     28   

Stock Incentive Plan

     3   

Subsidiary

     46   

Support Agreement

     20   

Takeover Laws

     4   

Taxes

     10   

Termination Date

     43   

Transaction

     1   

Underlying Shares

     1   

VCOC Rights Inspector

     33   

 

 

vii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, dated as of August 22, 2012 (this “Agreement”),
is by and among JACKSONVILLE BANCORP, INC., a Florida corporation (the
“Company”), and CAPGEN CAPITAL GROUP IV LP, a Delaware limited partnership
(“CapGen”), and each of the respective other investors set forth on the
signature pages to this Agreement (collectively, with CapGen, the “Investors”).

The Company is a bank holding company that is the sole shareholder of The
Jacksonville Bank, a Florida state-chartered commercial bank (the “Bank”).

The Company has offered, in a private placement, to issue and sell to the
Investors, and the Investors seek to purchase, an aggregate of 50,000 shares of
the Company’s Mandatorily Convertible, Noncumulative, Nonvoting Perpetual
Preferred Stock, Series A, liquidation preference $1,000.00 per share, of the
Company (the “Preferred Stock”), at a purchase price of $1,000.00 per share (the
“Share Price”) on the terms and subject to the conditions set forth in this
Agreement (the “Private Placement”).

The Preferred Stock will have the terms set forth in the articles of amendment
to the Company’s amended and restated articles of incorporation (“Articles of
Incorporation”) designating the Preferred Stock in the form attached hereto as
Schedule I (the “Preferred Stock Designation”). The Company will file the
Preferred Stock Designation with the Florida Secretary of State prior to and as
a condition to the closing (the “Closing”) of the Private Placement. The
Preferred Stock will be mandatorily convertible into shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to and in
accordance with the terms and conditions of the Preferred Stock Designation.

The shares of Preferred Stock to be sold in the Private Placement are
collectively referred to as the “Purchased Shares.” The shares of Common Stock
into which the Purchased Shares are to be convertible are referred as the
“Underlying Shares” and the Underlying Shares and the Purchased Shares are
referred to, collectively, as the “Securities.”

The number of Purchased Shares to be bought by each Investor hereunder is set
forth on such Investor’s signature page. Each of CapGen and the other Investors
are acting separately.

In consideration of the premises, and other good and valuable consideration, the
receipt of which is acknowledged, the parties, intending to be legally bound,
agree as follows:

ARTICLE I.

PURCHASE AND SALE OF THE PURCHASED SHARES

Section 1.01 Issuance, Sale and Delivery of the Purchased Shares. Subject to the
terms and conditions set forth in this Agreement, at the Closing, the Company
shall issue, sell and deliver to each Investor, and each Investor shall,
severally and not jointly, purchase from the Company, the respective number of
Purchased Shares set forth on such Investor’s signature page, free and clear of
all liens, pledges, security interests, adverse claims, charges and other
encumbrances (“Liens”), other than those placed thereon by or on behalf of an
Investor with respect solely to such Investor’s Purchased Shares (such issuance,
sale and purchase of the Purchased Shares, along with the other commitments by
each party to the others set forth in this Agreement, the “Transaction”).



--------------------------------------------------------------------------------

Section 1.02 Closing. The Closing of the Private Placement shall be held at a
mutually agreeable location upon satisfaction (or waiver, if applicable) of all
conditions to Closing; provided that the closing date (“Closing Date”) may not
occur prior to the end of the ten Business Days or such shorter period of not
less than five Business Days acceptable to each Investor, including CapGen,
commencing upon the issuance of a notice by CapGen to its investors to call
funds required to purchase the Purchased Shares that CapGen is acquiring (the
“Investor Call”). The Company and the Investors will cooperate and use their
respective commercially reasonable best efforts to close the Private Placement,
subject to the terms and conditions hereof, as soon as practicable. At the
Closing, subject to the terms and conditions hereof, the Company shall issue and
deliver to each Investor the number of Purchased Shares set forth on such
Investor’s signature page in accordance with Section 1.01 in certificate form or
in uncertificated book-entry form pursuant to instructions of such Investor
provided to the Company at least three Business Days in advance of the Closing
Date.

Section 1.03 Payment of Purchase Price. As payment in full for the Purchased
Shares, on the Closing Date, upon receipt of the Purchased Shares, each Investor
shall deliver to the Company an amount equal to $1,000.00 per Purchased Share to
be acquired by each Investor hereunder (such aggregate amount, the “Purchase
Price”). Payment of the Purchase Price shall be made in funds immediately
available to the Company by wire transfer to the bank account designated by the
Company at least three Business Days in advance of the Closing Date.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Investor, as of the date hereof and
as of the Closing Date (except to the extent such representations and warranties
are limited expressly to an earlier specific date, in which case such
representations and warranties were accurate on and as of such specified date)
as follows and understands that each Investor is relying on these
representations and warranties:

Section 2.01 Organization and Standing.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and is registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”). The Company is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction where the ownership or operation of
its assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

(b) Schedule II sets forth all Subsidiaries of the Company. The Company owns,
directly or indirectly, all of the capital stock of, or other ownership
interests in (except the outstanding trust preferred interests in the Company’s
statutory trust Subsidiaries), each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital

 

2



--------------------------------------------------------------------------------

stock of, or other ownership interests in, each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. The Company’s principal Subsidiary and
sole banking Subsidiary is the Bank. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
or incorporation. Each Subsidiary is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the ownership
or operation of its assets or properties or conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing is not reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect. The Bank’s deposits are insured by the FDIC, and all
FDIC insurance premiums and assessments required to be paid have been paid when
due.

Section 2.02 Corporate Power. Each of the Company and each Subsidiary has all
requisite power and authority (corporate and other) to carry on its business as
it is now being conducted, and to own, lease or operate all its properties and
assets. The Company has all requisite corporate power and authority and, subject
to obtaining the Shareholder Approvals and the filing of the Preferred Stock
Designation and the Share Increase Amendment with the Florida Secretary of
State, has taken all corporate action necessary in order to execute, deliver and
perform its obligations under this Agreement and to consummate the Transaction
(including the Private Placement and the issuance of the Securities).

Section 2.03 Corporate Authority.

(a) This Agreement has been duly executed and delivered by the Company and,
assuming the due authorization, execution and delivery of this Agreement by the
Investors, this Agreement is a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or to general equity principles.

(b) The Board (at a meeting or meetings duly called and held or by written
consent) unanimously (i) determined that this Agreement and the Transaction
(including the Private Placement and the issuance of the Securities) are
advisable and fair to and in the best interests of, the shareholders of the
Company; (ii) directed that each of the following items (the “Proposals”) be
submitted to the Company’s shareholders for approval (collectively, the
“Shareholder Approvals”): (A) the amendment of the Articles of Incorporation to
increase the number of authorized shares of Common Stock, as set forth in
Schedule III (the “Share Increase Amendment”), (B) the issuance of the shares of
Common Stock upon the conversion (“Conversion”) of the Purchased Shares, (C) the
amendment to the 2008 Amendment and Restatement of the Jacksonville Bancorp,
Inc. 2006 Stock Incentive Plan (the “Stock Incentive Plan”) as set forth in
Schedule IV (the “Incentive Plan Amendment”) to increase the number of shares
authorized thereunder to a number of shares of Common Stock equal to 7.0% of the
shares of Common Stock issuable in the Conversion, in order to provide for,
among other things, all equity awards to Stephen C. Green and Margaret A.
Incandela not to exceed, in the aggregate, 3.50% of the shares of Common Stock
issuable in the Conversion, and (D) to authorize an amendment to the Articles of
Incorporation to effect, following the Closing, a reverse stock split of the
outstanding shares of the Company’s common stock at a ratio of up to 1-for-20
(the “Reverse Stock Split”), with the exact ratio and timing as determined in
the Board’s discretion;

 

3



--------------------------------------------------------------------------------

and (iii) resolved to recommend that such shareholders approve each of the
Proposals (such recommendation, the “Company Board Recommendation”). After
giving effect to the Board actions described in this Section 2.03(b), no U.S.
federal or state “moratorium,” “control share acquisition,” “business
combination,” “fair price” or other form of anti-takeover laws or regulations
(such laws or regulations, “Takeover Laws”) are applicable to the execution,
delivery or performance of this Agreement or the consummation of the Transaction
(including the Private Placement and the issuance of the Securities). The
Company has no shareholder rights plan, poison pill or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

Section 2.04 Governmental Authority Approvals; Shareholder Approval; No
Violations.

(a) No consents, approvals, permits, orders, authorizations of, exemptions,
reviews or waivers by, or notices, reports, filings, declarations or
registrations to or with, any federal, state or local court, governmental,
legislative, judicial, administrative authority, Regulatory Authority, taxing
authority, agency, commission, body or other governmental entity or self
regulatory organization (each, a “Governmental Authority”) or with any third
party are required to be made or obtained by the Company, the Bank or any
Subsidiary of either of them in connection with the execution, delivery and
performance by the Company of this Agreement or the sale of the Purchased
Shares, the Conversion and the issuance of the Underlying Shares, or any other
aspect of the Transaction, except for (i) the Shareholder Approvals, (ii) those
already obtained or made, (iii) filings with the U.S. Securities and Exchange
Commission (“SEC”) or any securities or “blue sky” authorities of any other
applicable jurisdiction and (iv) filings of amendments to the Company’s Articles
of Incorporation (including the Preferred Stock Designation and the Share
Increase Amendment) with the Florida Secretary of State.

(b) The only votes of the holders of outstanding securities of the Company
required by the Articles of Incorporation, the Company’s bylaws, Applicable Law,
Nasdaq Listing Rule 5635, or otherwise, for the Shareholder Approvals for each
of the Proposals are the respective affirmative votes set forth in the following
table (in each case, the “Requisite Shareholder Vote”):

 

Action

  

Requisite Shareholder Vote

Share Increase Amendment

   Majority of outstanding shares of Common Stock

Issuance of Shares of Common Stock upon Conversion

   Majority of shares of Common Stock voted on Proposal

Incentive Plan Amendment

   Majority of shares of Common Stock voted on Proposal

Reverse Stock Split

   Majority of outstanding shares of Common Stock

(c) The execution, delivery and performance of this Agreement by the Company
does not, and (assuming the Shareholder Approvals are obtained) the consummation
by the Company of the Transaction (including the Private Placement, the filing
of the Preferred

 

4



--------------------------------------------------------------------------------

Stock Designation and the Share Increase Amendment with the Florida Secretary of
State, and the issuances of the Securities) will not, (i) constitute or result
in a breach or violation of, or a default under, the acceleration of any
obligations or penalties or the creation of any indebtedness, Lien or exception
to title of any kind on the assets of the Company or any Subsidiaries (with or
without notice, lapse of time, or both) pursuant to, or a debt repayment trigger
under, agreements to which the Company or any Subsidiary or any of their
respective properties is a party or is subject or bound, or any Applicable Law
or Nasdaq listing rule to which the Company or any Subsidiary or any of their
respective properties is subject; except for any breach, violation, default,
acceleration or debt repayment trigger that, individually or in the aggregate,
has not or is not reasonably likely to have a Material Adverse Effect; or
(ii) constitute or result in a breach or violation of, or a default under, the
Articles of Incorporation or the bylaws of the Company or the organizational
documents of any Subsidiary, in each case, effective as of the Closing Date.

Section 2.05 Company Capital Stock; Purchased Shares. (a) As of the date hereof,
the authorized capital stock of the Company consists solely of 40,000,000 shares
of Common Stock, of which 5,890,880 shares are issued and outstanding, and
10,000,000 shares of preferred stock, par value $0.01 per share, of which no
shares have been designated or are issued or outstanding. As of the date hereof,
there are outstanding options on 168,500 shares of Common Stock, at an average
exercise price of $12.75 per share. Other than 4,933 shares of restricted Common
Stock (“Restricted Stock”) that are currently outstanding and not vested, there
are no other equity incentives or awards of any kind or type issued or
outstanding and no shares of Common Stock reserved therefor. The outstanding
shares of Common Stock have been duly authorized and are validly issued, fully
paid and nonassessable, were not issued in violation of any preemptive rights,
and except for preemptive rights held by CapGen and other investors (the
“Initial Preemptive Rights”) pursuant to Stock Purchase Agreement, dated as of
May 10, 2010, by and among the Company, CapGen, and the respective other
investors (the “Initial Investors”) named therein (the “Initial Investment
Agreement”), all of which have been waived or exercised except for one Initial
Investor, no holders of Company Common Stock have any preemptive or similar
rights. No options, rights or warrants have been granted with respect to shares
of Common Stock since January 9, 2012. Section 2.05 of the Company’s disclosure
schedule (the “Disclosure Schedule”) shows all outstanding options and shares of
Restricted Stock outstanding on the date hereof, as well as those to be granted
to Stephen C. Green and Margaret A. Incandela pursuant to their respective
employment agreements.

(b) The issuance of the Purchased Shares and the Underlying Shares have been
duly authorized by all necessary corporate action on the part of the Company
subject, in the case of the issuance of the Underlying Shares, to the receipt of
the Requisite Shareholder Vote, and, when issued and delivered as provided in
this Agreement and the Preferred Stock Designation, all Purchased Shares and
Underlying Shares will be duly and validly issued, fully paid and nonassessable,
and the issuance thereof will not be subject to any preemptive rights, except
those preemptive rights granted to the Investors hereby. Except with respect to
the issuance of the Securities pursuant to this Agreement or as disclosed in
Section 2.05(a) above, and with respect to (i) the award of Restricted Stock to
be granted to Stephen C. Green as contemplated by his executive employment
agreement dated July 30, 2012 with the Company and the Bank (the “Green
Employment Agreement”), subject to the conditions set forth therein, (ii) the
equity incentive to be granted to Margaret A. Incandela as contemplated by her
proposed executive employment agreement with the Company and the Bank (the
“Incandela Employment

 

5



--------------------------------------------------------------------------------

Agreement”), subject to the conditions set forth therein, and (iii) the Public
Offering (as defined below), neither the Company nor any Subsidiary has and is
bound by any outstanding subscriptions, options, warrants, calls, commitments,
agreements, understandings, arrangements, whether or not binding, of any
character calling for the purchase or issuance of, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the Company
or any Subsidiary or any securities representing the right to purchase or
otherwise receive any shares of capital stock of the Company or any Subsidiary.
There are no outstanding securities or instruments of the Company which contain
any mandatory redemption or similar provisions (except for outstanding trust
preferred securities, where no redemption provisions are currently applicable),
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company. There
are no securities, instruments or agreements containing anti-dilution adjustment
or similar provisions that will be triggered by the issuance of the Purchased
Shares or the Underlying Shares, other than the Initial Preemptive Rights.

Section 2.06 Company Reports; Financial Statements, Etc. (a) Except as set forth
on Section 2.06(a) of the Disclosure Schedule, the Company and each Subsidiary
has filed or furnished, as applicable, on a timely basis, all forms, filings,
registrations, submissions, statements, certifications, reports and documents
(together with any amendment filed or furnished prior to the date hereof, the
“Company Reports”) required to be filed or furnished by it with the SEC under
the Exchange Act or the Securities Act, and all call reports (“Call Reports”) to
be filed with the FDIC since December 31, 2008. Each of the Company Reports to
the SEC, at the time of its filing or being furnished (or, if amended, as of the
date of the filing or furnishing of such amendment), complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act applicable to the Company Reports, and all Call Reports filed
complied in all material respects with the Federal Financial Institution
Examination Council (“FFIEC”) Call Report instructions and requirements. As of
their respective dates (or, if amended, as of the date of such amendment), the
Company Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

(b) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in the Company Reports were prepared in accordance
with GAAP applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of interim consolidated
financial statements, where information and footnotes contained in such
financial statements are not required under the rules of the SEC to be in
compliance with GAAP). All consolidated financial statements fairly present, in
all material respects, the consolidated financial position, consolidated results
of operations, consolidated changes in shareholder equity and consolidated cash
flows of the Company and its consolidated Subsidiaries as of the respective
dates thereof and for the respective periods covered thereby (subject, in the
case of unaudited statements, to normal year-end adjustments that were not and
that are not expected to be, individually or in the aggregate, material to the
Company and its consolidated Subsidiaries taken as a whole). All annual
consolidated financial statements of the Company have been audited by
independent registered public accounting firms. The Bank’s consolidated
financial statements (including, in each case, any notes and schedules thereto)
contained in the Call Reports: (i) were prepared in accordance with FFIEC
instructions applied

 

6



--------------------------------------------------------------------------------

on a consistent basis throughout the periods indicated; and (ii) complied as to
form, as of their respective filing dates, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the FFIEC and FDIC with respect thereto. Such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position, consolidated results of operations, consolidated changes in
shareholder equity and consolidated cash flows of the Bank and its consolidated
Subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments that were not and that are not expected to be, individually
or in the aggregate, material to the Bank and its consolidated Subsidiaries
taken as a whole).

(c) As of the date hereof, the Company is in compliance in all material respects
with the applicable listing and corporate governance rules and regulations of
the Nasdaq Global Market, its successor or other stock exchange upon which any
Company securities are listed, except as disclosed in Section 2.05(c) to the
Company Disclosure Schedule, and except for the fact that Nasdaq has notified
the Company, by letter dated July 26, 2012, that the Company had failed to meet
the minimum Market Value of Publicly Held Shares required for continued listing
on the Nasdaq Global Market, for which the Company has 180 days to cure.

(d) The Company maintains internal control over financial reporting (as defined
in Rule 13a-15 or 15d-15, as applicable, under the Exchange Act). Such internal
control over financial reporting is designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and includes
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company maintains disclosure controls and procedures required by
Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and
procedures are designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act or
otherwise is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms. Such disclosure controls and
procedures include controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive and principal financial officers,
as appropriate to allow timely decisions regarding required disclosure.

(e) The Company has disclosed, based on the most recent evaluation of its chief
executive officer and its chief financial officer prior to the date hereof, to
the Company’s auditors and the audit committee of the Board, (i) any significant
deficiencies and material weaknesses in the design or operation of its internal
control over financial reporting that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and has identified for the Company’s auditors and audit committee

 

7



--------------------------------------------------------------------------------

of the Board any material weaknesses in internal control over financial
reporting; and (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting. Since December 31, 2008, no material complaints,
allegation, assertion or claim, whether written or oral from any source
regarding accounting, internal accounting controls or auditing matters, and no
concerns from Company employees regarding questionable accounting or auditing
matters, have been received by the Company. No attorney representing the Company
or any Subsidiary, whether or not employed by the Company or any Subsidiary, has
reported evidence of a violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of its officers, directors, employees or
agents to the Company’s chief legal officer, audit committee (or other committee
designated for the purpose) of the Board or the Board pursuant to the
rules adopted pursuant to Section 307 of the Sarbanes-Oxley Act of 2002.

(f) There is no transaction, arrangement, or other relationship between the
Company (or any Subsidiary) and an unconsolidated or other off-balance sheet
entity that is required to be disclosed by the Company in its Exchange Act
filings, which is not so disclosed.

Section 2.07 Compliance with Applicable Laws; Regulatory Filings; Permits.
(a) Neither the Company nor its Subsidiaries is in violation of, and has not
violated or been charged with a violation of, any Applicable Law, except for the
matters covered by the Enforcement Actions (as defined below) and such
violations as have not had and are not reasonably likely to have a Material
Adverse Effect. In 2008, the Bank became subject to a Memorandum of
Understanding, by and among the Bank, the Federal Deposit Insurance Corporation
(“FDIC”) and the Florida Office of Financial Regulation (the “Florida OFR”) or
their delegees, which was replaced by the Memorandum of Understanding sent to
the Bank by letter dated July 13, 2012 (the “2012 MOU”), and the Company is
subject to the resolutions adopted by the Company’s board of directors on
October 28, 2008 (the “Federal Reserve Resolutions”) at the request of the Board
of Governors of Federal Reserve System or its delegee (the “Federal Reserve”).
Herein, the 2012 MOU and the Federal Reserve Resolutions are collectively called
the “Enforcement Actions.” Except for the fact that, as of the date hereof, the
Company and the Bank do not meet their minimum capital requirements, and except
as otherwise described in Section 2.07 of the Disclosure Schedule, the Company
and the Bank are in compliance in all respects with the Enforcement Actions, and
have received no notice from the FDIC, the Florida Division or the Federal
Reserve of any breach of or noncompliance with the Enforcement Actions.

(b) The Company and its Subsidiaries have timely filed all reports and
statements, together with any amendments required to be made with respect
thereto (the “Regulatory Reports”), that they were required to file since
December 31, 2008 with the Federal Reserve, the FDIC and the Florida OFR (each a
“Regulatory Authority”) and any other Governmental Authority having jurisdiction
over its business or any of its assets or properties, and have timely paid all
fees and assessments due and payable in connection therewith. As of their
respective dates, such reports and statements complied in all material respects
with all the laws, rules and regulations of the applicable Regulatory Authority
with which they were filed. As of their respective dates (or, if amended, as of
the date of such amendment), the Regulatory Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

 

8



--------------------------------------------------------------------------------

(c) The Company and the Subsidiaries hold all material registrations, licenses,
permits and franchises (“Permits”) as are required to conduct their respective
businesses as now conducted (including any insurance or securities activities),
and all such licenses, permits and franchises are valid and in full force and
effect. No suspension or cancellation of any such Permits has been initiated or
threatened, and all filings, applications and registrations with respect thereto
are current.

(d) The Company and the Subsidiaries are in compliance with Section 409A of the
Internal Revenue of 1986, as amended (the “Code”), and Applicable Laws and rules
and policies of applicable Regulatory Authorities with respect to (i) any
bank-owned life insurance (“BOLI”) or similar insurance, regardless of where the
insurance is held, and (ii) all stock options, equity awards or incentives,
employment and severance agreements, arrangements and understandings. Except as
disclosed in Section 2.07 of the Company Disclosure Schedule, all BOLI complies
with all Governmental Authority guidelines and policies.

(e) The operations of the Company and Subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the Bank Secrecy Act, the USA Patriot Act, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”) and no investigation, inquiry, action, suit or proceeding by
or before any court or Governmental Authority or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened, except, in each case, as is
disclosed in Section 2.07(e) of the Disclosure Schedule. No investigation, suit
or proceeding disclosed in Section 2.07(e) of the Disclosure Schedule would
reasonably be expected to have a Material Adverse Effect.

(f) The Company and its Subsidiaries have conducted their operations at all
times in compliance with the rules and regulations of the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”). Neither the Company nor
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by OFAC or is not in compliance in all material
respects with all OFAC requirements; and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(g) Neither the Company nor any of its Subsidiaries, nor any of their respective
directors, officers, nor to the Company’s knowledge, employees, agents or other
persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds;
(c) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.

 

9



--------------------------------------------------------------------------------

(h) The Company has no knowledge of any facts and circumstances, and has no
reason to believe that any facts or circumstances exist, that would cause any of
its Subsidiary banking institutions: (i) to be assigned a CRA rating by federal
or state banking regulators lower than “satisfactory”; or (ii) to be deemed to
be operating in violation, in any material respect, of the Money Laundering
Laws.

Section 2.08 No Undisclosed Liabilities. Neither the Company nor the
Subsidiaries have any liabilities of any nature, whether accrued, absolute,
matured or unmatured, contingent or otherwise, and whether due or to become due,
probable of assertion or not, except liabilities that (a) were incurred in the
ordinary course of business, or (b) are properly reflected in the Company’s most
recent consolidated financial statements contained in the Company Reports and
the Regulatory Reports to the extent required to be so reflected or reserved
against in accordance with GAAP or requirements of the Governmental Authorities.

Section 2.09 Absence of Certain Changes. Since December 31, 2011, (a) the
Company and Subsidiaries have conducted their respective businesses in all
material respects in the ordinary course, consistent with prior practice; and
(b) no event or events have occurred that have had or would be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, except for
such changes as are contemplated herein and disclosed in Section 2.09 of the
Disclosure Schedule.

Section 2.10 Tax Matters. (a) For purposes of this Section 2.10, the following
definitions shall apply:

(i) The term “Group” means, individually and collectively, (A) the Company;
(B) the Bank; (C) the affiliated group as defined in Section 1504(a) of the Code
of which the Bank is or has been a member at any time; and (D) any individual,
trust, corporation, partnership, limited liability company or any other entity
as to which the Company or the Bank is liable for Taxes incurred by such
individual or entity either as a transferee, or pursuant to Treasury Regulations
Section 1.1502-6, or pursuant to any other provision of federal, territorial,
state, local or foreign law or regulations, including as part of a combined or
unitary group.

(ii) The term “Taxes” means all taxes, however denominated, including any
interest, penalties or other additions that may become payable in respect
thereof, imposed by any Governmental Authority, including all income or profits
taxes (including federal income taxes and state income taxes), alternative or
add-on minimum taxes, estimated taxes, payroll and employee withholding taxes,
back-up withholding and other withholding taxes, unemployment insurance, social
security taxes, sales and use taxes, value added taxes, ad valorem taxes, excise
taxes, franchise taxes, gross receipts taxes, business license taxes, occupation
taxes, real and personal property taxes, stamp taxes, environmental taxes,
document transfer taxes, workers’ compensation and Pension Benefit Guaranty
Corporation premiums, self dealing or prohibited transactions taxes, customs,
duties, capital stock and intangibles taxes, and other obligations of the same
or of a similar nature to any of the foregoing, which the Group is required to
pay, withhold or collect, whether disputed or not.

 

10



--------------------------------------------------------------------------------

(iii) The term “Returns” means all reports, estimates, declarations of estimated
Taxes, claims for refunds, information statements and returns required to be
prepared or filed in connection with, any Taxes, employee agreement or Plan,
including any schedule or attachment thereto, and including any amendment
thereof.

(b) All Returns required to be filed by or on behalf of any members of the Group
prior to the Closing Date have been, or will be, duly filed on a timely basis,
subject to any applicable extensions. Such Returns are true, correct and
complete. All Taxes owed by any members of the Group (whether or not shown on
any Return) have been paid in full on a timely basis, and no other Taxes are
owing or payable by the Group with respect to items or periods covered by such
Returns or with respect to any taxable period ending on or before the date of
this representation and warranty for which a Return was due prior to such date.
No claim has ever been made by any Governmental Authority for any jurisdiction
in which any member of the Group does not file Returns that it is or may be
subject to taxation by that jurisdiction. No security interests, liens,
encumbrances, attachments or similar interests exist on or with respect to any
of the assets of the Group that arose in connection with any failure or alleged
failure to pay any Taxes. Each member of the Group has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any and all officers, directors, employees and agents (including any
independent contractor, foreign person or other third person) in compliance with
all tax withholding provisions of applicable federal, state, local and foreign
law (including income, social security, employment tax withholding, and
withholding under Sections 1441 through 1446 of the Code). The Bank has timely
complied with all requirements under Applicable Laws relating to information,
reporting and withholding and other similar matters for customer and other
accounts (including back-up withholding and furnishing of Forms 1099 and all
similar reports).

(c) The amount of the Group’s liability for unpaid Taxes for all periods ending
on or before the last day of the month before the Closing Date (including
accruals for any exposure item) shall not, in the aggregate, exceed the amount
of the liability accruals for Taxes, as such accruals are reflected on the
Group’s most recent consolidated balance sheet contained in the Company Reports.
All such accruals are, or will be, recorded in accordance with GAAP.

(d) The Company has made and caused the Bank or any other member of the Group to
make available to the Investor true, correct and complete copies of all federal
and state income tax Returns for all periods that are open for federal and state
tax purposes and all other Returns, including income tax audit reports,
statements of income or gross receipts tax, franchise tax, sales tax and
transfer tax, deficiencies, and closing or other agreements relating to income
or gross receipts tax, franchise tax, sales tax and transfer tax received by the
Group or on behalf of the Group, as well as draft Returns for the Group for all
Taxes for all periods ending on or before the Closing Date.

(e) (i) No deficiencies have been asserted with respect to Taxes of the Group or
any members of the Group that remain unpaid; (ii) none of the Group or any of
its members is a party to any action or proceeding for assessment or collection
of Taxes, and no such action or

 

11



--------------------------------------------------------------------------------

proceeding has been asserted or threatened against the Group, any member of the
Group or any of their respective assets; and (iii) no waiver or extension of any
statute of limitations is in effect with respect to any Taxes or Returns of the
Group or any member of the Group. The Returns of the Group and any of its
members for all tax years for which the statute of limitations has not expired
have never been audited by a Governmental Authority, nor is any such audit in
process, pending or, to the knowledge of the Company, threatened. Neither the
Company nor any director or officer (or employee responsible for Tax matters) of
any other member of the Group is aware of any facts or circumstances that, if
known by any Governmental Authority would be reasonably likely to cause the
Governmental Authority to assess any additional Taxes for any period for which
Returns have been filed.

(f) No member of the Group has (i) been or shall be required to include any
adjustment in taxable income for any Tax period (or portion thereof) ending
after the Closing in accordance with Section 481 of the Code or any comparable
provision under state or foreign Tax laws as a result of transactions or events
occurring prior to the Closing; (ii) filed any disclosure under Section 6662 of
the Code or comparable provisions of state, local or foreign Law to prevent the
imposition of penalties with respect to any Tax reporting position taken on any
Tax Return; (iii) engaged in a “reportable transaction,” as defined in Treasury
Regulation Section 1.6011-4(b); (iv) ever been a member of a consolidated,
combined, unitary or aggregate group of which the Company or the Bank was not
the ultimate parent company; (v) been the “distributing corporation” or the
“controlled corporation” (in each case, within the meaning of Section 355(a)(1)
of the Code) with respect to a transaction described in Section 355 of the Code
(A) within the two-year period ending as of the date of this Agreement, or
(B) in a distribution that would otherwise constitute part of a “plan” or
“series of related transactions” (within the meaning of Section 355(e) of the
Code); (vi) incurred any actual or potential liability under Treasury
Regulations Section 1.1502-6 (or any comparable or similar provision of federal,
state, local or foreign Law), as a transferee or successor, as a result of any
contractual obligation, or otherwise for any Taxes of any person other than the
Company or the Bank; or (vii) ever been a “United States real property holding
corporation” within the meaning of Section 897 of the Code.

(g) No member of the Group shall be required to include any item of income in,
or exclude any item of deduction from, taxable income for any period (or any
portion thereof) ending after the Closing Date as a result of any:
(i) installment sale or other open transaction disposition made on or prior to
the Closing Date; (ii) prepaid amount received on or prior to the Closing Date;
(iii) a closing agreement described in Section 7121 of the Code or any
corresponding provision of state of foreign Tax Law executed on or prior to the
Closing Date; or (iv) any change in method of accounting for a taxable period or
portion thereof ending on or before the Closing Date.

(h) There has been no “ownership change,” as defined in Section 382 of the Code,
with respect to any member of the Group.

Section 2.11 Transactions with Affiliates. Except as disclosed in the Company
Reports, since November 16, 2010, no current or former officer, director or
employee of the Company or the Subsidiaries, any of their respective family
members, any other corporation or organization of which any of the foregoing
persons is an officer, director or beneficial owner of 10% or more

 

12



--------------------------------------------------------------------------------

of any class of its equity securities, or any trust or other estate in which any
of the foregoing persons has a substantial beneficial interest or as to which
such person serves as a trustee or in a similar capacity, nor any current or
former affiliate of the Company or the Subsidiaries:

(a) has any material interest in any property, real or personal, tangible or
intangible, used in or pertaining to the business of the Bank or in any
transaction or series of similar transactions to which the Bank is a party;

(b) is indebted to the Company or the Subsidiaries, except as set forth in
Section 2.11(b) of the Disclosure Schedule and except for normal business
expense advances and for loans and extension of credit (i) made in the ordinary
course of the Bank’s business, (ii) on substantially the same terms, including
interest rates and collateral, as those prevailing at the time for comparable
loans with unrelated persons, (iii) that did not involve more than the normal
risk of collectability or present other unfavorable features, and (iv) which are
not disclosed as nonaccrual, past due, restructured or potential problems in the
Company’s filings with any Governmental Authority;

(c) holds indebtedness of the Company or any of the Subsidiaries, except for
deposit obligations owed by the Bank, and amounts due under normal salary or
reimbursement or ordinary business expenses, except as shown in Section 2.11(c)
of the Disclosure Schedule (and, in such event, unless further noted in
Section 2.11(c) of the Disclosure Schedule, each such person to whom the Company
or any Subsidiary is indebted has fully performed and is not in default or in
breach of such person’s agreements to extend credit to the Company or any
Subsidiary and each such person has not refused or indicated such person’s
intent not to perform under such agreements);

(d) is a party to a material agreement as described in Section 2.14 with the
Company or the Subsidiaries other than agreements related to employment or
service as a director, except as expressly provided for by this Agreement or as
described in Section 2.11(d) of the Disclosure Schedule; and

(e) has any other relationship or has engaged or engages in any other
transaction or series of similar transactions that would be required to be
disclosed pursuant to Item 404 of SEC Regulation S-K.

All of the transactions referred to in this Section 2.11 are transactions that
were entered into in the ordinary course of business on an arm’s-length business
pursuant to normal business terms and conditions. Further, in the case of loans
and extensions of credit by the Company or any of its Subsidiaries to any such
person, all such loans and extensions of credit also had the same terms,
including interest rates and collateral, as those prevailing at the time for
comparable loans to persons unrelated to the lender, and did not involve more
than the normal risk of collectability or other unfavorable features.

Section 2.12 Loans. (a) With respect to each outstanding loan, lease or other
extension of credit or commitments to extend credit by the Bank (a)(i) the Bank
has duly performed in all material respects all of its obligations thereunder to
the extent that such obligations to perform have accrued; (ii) all documents and
agreements necessary for the Bank to enforce such loan,

 

13



--------------------------------------------------------------------------------

lease or other extension of credit are in existence and in the Bank’s
possession; (iii) no claims, counterclaims, set-off rights or other rights have
been asserted against the Bank, nor, to the knowledge of the Company, do the
grounds for any such claim, counterclaim, set-off rights or other rights exist,
with respect to any such loans, leases or other extensions of credit which could
impair the collectability thereof; and (iv) each such loan, lease and extension
of credit has been, in all material respects, originated and serviced in
accordance with the Bank’s then-applicable underwriting guidelines and policies,
the terms of the relevant credit documents and agreements and Applicable Law,
including Federal Reserve Regulations O and W, and applicable limits on loans to
one borrower under Applicable Law.

(b) There are no loans, leases, other extensions of credit or commitments to
extend credit of the Bank that have been or should have been classified by the
Bank or its regulatory examiners, auditors or other credit examination personnel
as “watch,” “other assets (or loans) especially mentioned,” “substandard,”
“doubtful,” “classified,” “criticized,” “loss” or any comparable classification,
which have not been so classified.

(c) Except as disclosed in the Company Reports, there are no loans or extensions
of credit owed to the Bank as to which any payment of principal, interest or any
other amount is 90 days or more past due.

(d) The allowances for possible loan and lease losses shown on the financial
statements included in any Company Report were, on the respective filing dates,
adequate in all respects under the requirements of GAAP and applicable
regulatory accounting practices, as applicable, and in each case consistently
applied, to provide for possible loan and lease losses as of such filing date,
and were in accordance with the safety and soundness standards administered by,
and the practices, procedures, requests and requirements of, the applicable
Regulatory Authority.

Section 2.13 Other Activities of the Company and the Bank. Except as may be
described in Section 2.13 of the Disclosure Schedule, neither the Company nor
the Bank, nor any officer, director or employee of the Company or the Bank
acting in an agency capacity on behalf of the Company or Bank, is authorized to
engage in or conduct, and does not engage in or conduct, any securities sales,
underwriting, brokerage, management or dealing activities, whether as principal
or agent, either directly or under contractual or other arrangements with third
parties. The Bank does not engage in any trust or custodial activities.

Section 2.14 Material Agreements; No Defaults. There are no material breaches,
violations, defaults, or events that have occurred, that with notice, the lapse
of time and/or the occurrence of any other event would constitute a default, or
allegations or assertions of any of the foregoing by the Company or the
Subsidiaries, as the case may be, or, to the knowledge of the Company, any other
party, with respect to any contract or agreement to which the Company or any of
its Subsidiaries is a party that is a “material contract” within the meaning of
Item 601(b)(10) of Regulation S-K and that is to be performed in whole or in
part after the date of this Agreement, and each such contract or agreement has
been filed as an exhibit to the Company’s SEC filings pursuant to Item 601 of
Regulation S-K.

 

14



--------------------------------------------------------------------------------

Section 2.15 Company Benefit Plans. (a) For purposes of this Agreement, “Benefit
Plan” means all employee welfare benefit plans within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), all employee pension benefit plans within the meaning of Section 3(2)
of ERISA, including, but not limited to, plans that provide retirement income or
result in a deferral of income by employees for periods extending to termination
of employment or beyond, and plans that provide medical, surgical, or hospital
care benefits or benefits in the event of sickness, accident, disability, death
or unemployment, and all other employee benefit agreements or arrangements,
including, but not limited to, all bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, stock award, severance, employment,
change of control, golden-parachute, consulting, dependent care, cafeteria,
employee assistance, scholarship, or fringe benefit or similar plans, programs,
agreements or policies, in each case sponsored or maintained by the Company or
each person that, together with the Company, would be treated as a single
employer under Section 414 of the Code (such person, an “ERISA Affiliate”) or to
which the Company or an ERISA Affiliate contributes on behalf of its employees,
in all cases whether written, unwritten or otherwise, funded or unfunded, and
whether or not ERISA is applicable to such plan, program, agreement or policy.

(b) With respect to each Benefit Plan, the Company and each ERISA Affiliate, as
well as each Benefit Plan, have complied, and are in compliance with all
provisions of ERISA, the Code and all laws and regulations applicable to such
Benefit Plan, including the Pension Protection Act of 2006. Each Benefit Plan
has been administered in accordance with its terms and all laws and regulations
applicable to such Benefit Plan, including ERISA and the Code. Each Benefit Plan
intended to be qualified under Section 401(a) of the Code has obtained a
favorable determination or opinion letter as to its qualified status under the
Code, or application for such letter will be timely filed, or if the Benefit
Plan intended to be qualified under Section 401(a) of the Code is maintained
pursuant to a prototype or “volume submitter” plan document, the sponsor of the
prototype or volume submitter document has obtained from the National Office of
the Internal Revenue Service an opinion or notification letter stating that the
form of the prototype or volume submitter document is acceptable for the
establishment of a qualified retirement plan under Section 401(a) of the Code.

(c) Except for liabilities fully reserved for or identified in the financial
statements contained in the Company Reports, (i) no claim has been made, or to
the knowledge of the Company threatened, against the Company or any ERISA
Affiliate related to the employment and compensation of employees or any Benefit
Plan, including any claim related to the purchase of employer securities or to
expenses paid under any defined contribution pension plan; and (ii) no event has
occurred, and there exists no condition or set of circumstances, which could
reasonably be expected to subject the Company or any Subsidiary to any liability
under the terms of, or with respect to, any Benefit Plan or under ERISA, the
Code or any other Applicable Law.

(d) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any (i) Benefit Plan
that is or was subject to Title IV of ERISA or Section 412 of the Code;
(ii) “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA);
(iii) “multiple employer plan” within the meaning of Section 4001(a)(3) of ERISA
or subject to Section 413(c) of the Code; or (iv) “welfare benefit fund” within
the meaning of Section 419 of the Code.

 

15



--------------------------------------------------------------------------------

(e) Other than (i) the award and vesting of Restricted Stock contemplated by the
Green Employment Agreement, subject to the conditions set forth therein, and
(ii) the equity incentive contemplated by the Incandela Employment Agreement,
subject to the conditions set forth therein, neither the execution and delivery
of this Agreement, nor the consummation of the Transaction (including the
Private Placement and the issuance of the Securities) will (i) result in any
payment (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company or any Subsidiary from the Company or any
ERISA Affiliate under any Benefit Plan or otherwise; (ii) increase any benefits
otherwise payable under any Benefit Plan; (iii) result in any acceleration of
the time of payment or vesting of any such benefits; (iv) require the funding or
increase in the funding of any such benefits; or (v) result in any limitation on
the right of the Company or any ERISA Affiliate to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust; and

(f) Neither the Company nor any ERISA Affiliate has taken, or permitted to be
taken, any action that required, and no circumstances exist that will require
the funding, or increase in the funding, of any benefits or resulted, or will
result, in any limitation on the right of the Company or any ERISA Affiliate to
amend, merge, terminate or receive a reversion of assets from any Benefit Plan
or related trust.

Section 2.16 Environmental Matters. (a) For purposes of this Section 2.16,
(i) “Environmental Law” means any federal, state, local or foreign statute, law,
regulation, order, decree, permit, authorization, opinion, common law or agency
requirement relating to: (A) the protection, investigation or restoration of the
environment, health, safety, or natural resources, (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, indoor air, employee exposure, wetlands, pollution,
contamination or any injury or threat of injury to persons or property relating
to any Hazardous Substance; and (ii) “Hazardous Substance” means any substance
that is: (A) listed, classified or regulated pursuant to any Environmental Law,
(B) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
material or radon, and (C) any other substance which may be the subject of
regulatory action by any Government Entity in connection with any Environmental
Law.

(b) Except as, individually or in the aggregate, has not had or would not be
reasonably expected to have a Material Adverse Effect, the Company and the
Subsidiaries are in compliance with all applicable Environmental Laws and, to
the knowledge of the Company, (i) no real property currently or formerly owned
or operated by the Company or any of its subsidiaries is or has been
contaminated with any Hazardous Substance at any time; (ii) neither the Company
nor any of its subsidiaries could be deemed the owner or operator under any
Environmental Law of any property which is or has been contaminated with any
Hazardous Substance; and (iii) no Hazardous Substance has been transported from
any of the properties owned or operated by the Company or one of the
Subsidiaries, other than as permitted under applicable Environmental Law. Since
December 31, 2008, neither the Company nor any of the

 

16



--------------------------------------------------------------------------------

Subsidiaries has received any written notice from any Governmental Authority or
any third party indicating that the Company or any of the Subsidiaries is in
violation of any Environmental Law, other than with respect to any matter that
has been resolved, and such violation, if any, would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. The Company
and the Subsidiaries are not subject to any court order, administrative order or
decree or any indemnity or other agreement arising under or related to any
Environmental Law.

Section 2.17 Labor Matters. No employees of the Company or any of the
Subsidiaries are represented by any labor union, nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any of the
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the knowledge of the Company,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority. There are no organizing activities,
strikes, work stoppages, slowdowns, lockouts, material arbitrations or material
grievances, or other material labor disputes pending or threatened against or
involving the Company or any of the Subsidiaries. The Company is in material
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours. There are no disputes with any current or former
officers, directors or employees of the Company or its Subsidiaries.

Section 2.18 Insurance. The Company and each of the Subsidiaries are presently
insured, and since December 31, 2008 have been insured, for reasonable amounts
with financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured. As of the date hereof, all such insurance
policies are in full force and effect and no written notice of cancellation has
been received. There is no existing material default by any insured thereunder.
The Company maintains directors’ and officers’ liability insurance (“D&O
Insurance”) in the amount of $5 million and has provided each Investor a copy
of, or access to, its policy of D&O Insurance as part of Section 2.18 of the
Disclosure Schedule.

Section 2.19 No Integration. Neither the Company nor the Subsidiaries, nor any
of their respective affiliates, nor any person acting on their behalf, has
offered or issued any securities of the Company that would be integrated with
the sale of the Securities for purposes of the Securities Act, nor will the
Company or the Subsidiaries or affiliates take any action or steps (and neither
have they taken any action or steps) that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings. Assuming the accuracy of the
representations and warranties of the Investor contained in this Agreement, the
offer and sale of the Purchased Shares by the Company to the Investor pursuant
to this Agreement will be exempt from the registration requirements of the
Securities Act.

Section 2.20 No Change of Control. Except as set forth in Section 2.20 of the
Disclosure Schedule, the Company shall not, and neither the execution and
delivery of this Agreement nor the Transaction (including the Private Placement
and the Conversion) will, trigger any payment, termination, acceleration or
vesting (to the extent not previously vested) of

 

17



--------------------------------------------------------------------------------

any payment or other rights of any type under any “change of control” or similar
provision in any agreements to which the Company, the Bank or any of the
Subsidiaries is a party, including any equity awards (including stock options
and Restricted Stock), employment, “change in control,” severance or other
compensatory agreements and any Benefit Plan, which results in payments to the
counterparty, the acceleration or vesting of benefits or payments (including
debt repayments) (collectively, “Change of Control Benefits”). Notwithstanding
anything to the contrary in the immediately previous sentence, no provision of
the awards of an aggregate of 1,990 shares of Restricted Stock in 2011 to
employees (other than executive officers or directors) of the Company and the
Bank shall constitute Change of Control Benefits. Section 2.20 of the Disclosure
Schedule also lists each recipient of Restricted Stock in 2011 that has shares
of unvested Restricted Stock as of the date hereof, along with the number of
such unvested Restricted Shares each such recipient holds as of the date hereof.
The Company has provided true and complete copies of duly executed Waiver and
Acknowledgment Agreements substantially in the form of Schedule V from each of
the Company’s and the Bank’s directors and executive officers, including Scott
M. Hall, Valerie A. Kendall, Price W. Schwenck, Stephen C. Green and Margaret A.
Incandela, waiving all rights, if any, which he or she might otherwise have to
any Change of Control Benefits as a result of this Agreement or the Transaction

Section 2.21 Properties. (a) Except in any such case as is not, individually or
in the aggregate, reasonably likely to have a Material Adverse Effect, the
Company or one of the Subsidiaries has good, valid and marketable title to all
such real personal and mixed property owned by the Company, free and clear of
any Liens, and there are no outstanding options to purchase or sell real
property, except for dispositions of other real estate owned (“OREO”) in the
ordinary course or pursuant to the Company’s asset disposition plans.

(b) The Company has made available to the Investor copies of all material
leases, subleases and other agreements under which the Company or any of the
Subsidiaries uses or occupies or has the right to use or occupy, now or in the
future, any real, personal or mixed property (the “Leases”) (including all
modifications, amendments, supplements, waivers and side letters thereto).
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Lease is valid, binding
and in full force and effect; and (ii) to the knowledge of the Company, no
termination event or condition or uncured default of a material nature on the
part of the Company or, if applicable, any of the Subsidiaries exists under any
Lease. The Company and each of the Subsidiaries has a good and valid leasehold
interest in each parcel of real property leased by it free and clear of all
Liens, except for Liens which do not interfere with the use or materially affect
the value of the property subject to the Lease. Neither the Company nor any of
the Subsidiaries has received written notice of any pending, and to the
knowledge of the Company there is no threatened, condemnation or similar
proceeding with respect to any property leased pursuant to any of the real
property leases.

(c) The Company and the Subsidiaries have good, valid and marketable title to
their owned assets and properties, or in the case of assets and properties they
lease, license, or have other rights in, good and valid rights by lease, license
or other agreement to use, all material assets and properties (in each case,
tangible and intangible) necessary to permit the Company and the Subsidiaries to
conduct their respective businesses as currently conducted, except, in all
cases, as would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

Section 2.22 Computer and Technology Security. The Company and the Subsidiaries
have taken all reasonable steps to safeguard the information technology systems
utilized in the operation of the business of the Company and the Subsidiaries
consistent with the guidance of its Regulatory Authorities, including the
implementation of procedures to ensure that such information technology systems
are free from any disabling codes or instructions, timer, copy protection
device, clock, counter or other limiting design or routing and any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus,” or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and to date there have been no successful
unauthorized intrusions or breaches of the security of the information
technology systems.

Section 2.23 Data Privacy. The Company and the Subsidiaries’ respective
businesses have complied with and, as presently conducted, are in compliance
with, all Applicable Laws applicable to data privacy, data security, or personal
information, as well as industry standards applicable to the Company and the
Subsidiaries. The Company and the Subsidiaries have complied with, and are
presently in compliance with, its and their respective policies applicable to
data privacy, data security and personal information. Neither the Company nor
any of the Subsidiaries has experienced any incident in which personal
information or other sensitive data was or may have been stolen or improperly
accessed, and neither the Company nor any of the Subsidiaries is aware of any
facts suggesting the likelihood of the foregoing, including any breach of
security or receipt of any notices or complaints from any person regarding
personal information or other data.

Section 2.24 No Restrictive Covenants. There are no agreements to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
or any of their respective properties, assets, directors or officers are subject
or bound which limits or purports to limit the freedom of the Company or any
Subsidiary or any of their respective directors or officers affiliates to
compete in any material line of business or any geographic area to which the
Company or any Subsidiary is a party or subject, except for employment,
severance, equity awards and similar written agreements between the Company
and/or the Bank and their respective directors and officers disclosed in
Section 2.24 of the Disclosure Schedule that, for the benefit of the Company and
its Subsidiaries, restrict the activities of such directors or officers.

Section 2.25 Litigation. Other than matters in the ordinary course of its
banking business and which have not had and which are not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, (a) except
for the Enforcement Actions, no civil, criminal or administrative inquiry,
litigation, claim, action, suit, hearing, arbitration, investigation, inquiry,
formal or informal enforcement action, civil money penalty or other proceeding
before any Governmental Authority or arbitrator is pending or, to the actual
knowledge of any of the executive officers of the Company, threatened against
the Company or any Subsidiary; (b) except for the Enforcement Actions, none of
the Company nor any Subsidiaries are a party to, and none of the Company nor the
Subsidiaries, nor any of their respective assets or businesses, are subject to
or the subject of, any existing, pending or

 

19



--------------------------------------------------------------------------------

threatened written agreement, stipulation, conditional approval, memorandum of
understanding, notice of determination, judgment, supervisory agreement, order,
written directive, actual or proposed civil money penalty or restitution order,
consent order or other agreement with or order of any Governmental Authority;
and (c) there are no facts or circumstances that could result in any claims
against, or obligations or liabilities of, the Company or any Subsidiary, except
with respect to (a), (b) and (c) for those that are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect.

Section 2.26 [Intentionally Omitted.]

Section 2.27 No Brokers; etc. Neither the Company nor any Subsidiary nor any of
their respective officers, directors, employees, agents or representatives has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders or similar fees in connection with the Transaction
(including the Private Placement and the issuance of the Securities), except the
Company has retained and will compensate Sandler O’Neill and Partners, L.P., as
its exclusive placement agent (“Placement Agent”), as disclosed in Section 2.27
of the Disclosure Schedule.

Section 2.28 Voting of Shares by Directors and Executive Officers. The Company’s
directors and executive officers have agreed pursuant to the Support Agreement
attached as Schedule VI hereto (the “Support Agreement”) to vote all shares of
Company Common Stock which they beneficially own in favor of approving the
Proposals, and all other matters requiring a vote of the Company’s shareholders
in connection with the Transaction. The Company agrees that it shall enforce
such agreements.

Section 2.29 Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries, were entered into (1) only in the ordinary
course of business, (2) in accordance with prudent practices and in all material
respects with all applicable laws, rules, regulations and regulatory policies
and (3) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or one of its Subsidiaries, enforceable in accordance with its terms.
Neither the Company nor any of its Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.

Section 2.30 Capitalization. As of June 30, 2012, the Bank had the capital
ratios shown in its Call Report as of such date. As of June 30, 2012, the
Company and the Bank had less capital than the minimums required under Federal
Reserve guidelines and the 2012 MOU, respectively.

Section 2.31 Investment Company. Neither the Company nor any of its Subsidiaries
is required to be registered as, and is not an affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

20



--------------------------------------------------------------------------------

Section 2.32 Price of Common Stock. The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Purchased Shares.

Section 2.33 Shell Company Status. The Company is not, and has never been, an
issuer identified in SEC Rule 144(i)(1).

Section 2.34 Reservation of Purchased Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of shareholders of
the Company (other than the Initial Preemptive Rights that have not been waived
or have not expired), a number of unissued shares of Preferred Stock, sufficient
to issue and deliver the Purchased Shares at Closing.

Section 2.35 No Substantially Similar Agreement. The Company has no other
agreements with any other Investor to purchase shares of Common Stock on terms
that are not substantially similar to the terms of this Agreement. The Company
has no other agreements, understandings or arrangements, including side letters
with any Investor that are not disclosed in Section 2.35 of the Disclosure
Schedule, to purchase shares of Common Stock on terms that are different than as
set forth in this Agreement.

Section 2.36 Disclosure. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company, but which has not been so publicly announced or disclosed,
except for the announcement of the Private Placement pursuant to Section 6.13.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, for itself and for no other Investor, represents and warrants to
the Company, severally and not jointly, as follows:

Section 3.01 Organization. The Investor is duly organized and validly existing
under the laws of the jurisdiction of its organization.

Section 3.02 Bank Holding Company Status, etc. Except for CapGen, no Investor
is, and no Investor will become, a “company” in “control” of the Bank or the
Company for BHC Act purposes as a result of this Agreement or the Transactions.

(a) Prior to Closing, CapGen will have obtained all necessary Federal Reserve
approvals to own the Purchased Shares.

(b) No Investor has or is acting in concert with any other person. Except for
CapGen, assuming the accuracy of the representations and warranties of the
Company, no Investor, either acting alone or together with any other person
will, directly or indirectly, own, control or have the power to vote, after
giving effect to the issuance to it of the Underlying

 

21



--------------------------------------------------------------------------------

Shares upon conversion of its Purchased Shares, in excess of 9.9% of the
outstanding shares of the Company’s voting stock of any class or series. Without
limiting the foregoing, each Investor represents and warrants that it does not
and will not as a result of its purchase or holding of the Purchased Shares,
Underlying Shares, or any other securities of the Company have “control” of the
Company or the Bank, and has no present intention of acquiring “control” of the
Company or the Bank for purposes of the BHCA or the Change in Bank Control Act.

Section 3.03 Authorization. This Agreement has been duly authorized, executed
and delivered by the Investor and constitutes the valid and binding agreement of
the Investor enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

Section 3.04 Accredited Investor, etc.

(a) The Investor acknowledges that the Purchased Shares have not been registered
under the Securities Act or under any state securities laws. The Investor (i) is
acquiring the Purchased Shares pursuant to an exemption from registration under
the Securities Act solely for investment with no present intention to distribute
any of the Purchased Shares to any person, (ii) will not sell or otherwise
dispose of any of the Purchased Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws and the Federal Reserve’s Policy Statement on
Equity Investments in Banks and Bank Holding Companies (Sept. 22, 2008) (the
“Federal Reserve Policy Statement”), (iii) is an Accredited Investor and a
“qualified institutional buyer” under SEC Rule 144A, and (iv) has such knowledge
and experience in financial and business matters and in investments of this
type, including knowledge of the Company, that it is capable of evaluating the
merits and risks of the Company and of its investment in the Securities and of
making an informed investment decision. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act or a person engaged in the
business of being a broker-dealer.

(b) The Investor has, either alone or through its representatives:

(i) consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers in connection herewith to the extent it has
deemed necessary in its sole discretion in connection with this Agreement and
the Transactions;

(ii) had a reasonable opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, the officers and representatives of
the Company and the Bank concerning the Company’s and the Bank’s financial
condition and results of operations, the business plan for the Company and the
Bank, all employment agreements and benefit plans and other contractual
arrangements among the Company, the Bank and their respective management teams,
the terms and conditions of the Transaction (including the Private Placement and
the issuance of the Securities), its regulatory situation and any additional
relevant information that the Company possesses, and any such questions have
been answered to its satisfaction;

 

22



--------------------------------------------------------------------------------

(iii) had the opportunity to review and evaluate the following, among other
things, in connection with its investment decision with respect to the
Securities: (A) all publicly available records and filings concerning the
Company and the Bank, as well as all other documents, records, filings, reports,
agreements and other materials provided by the Company regarding its and the
Bank’s business, operations and financial condition sufficient to enable it to
evaluate its investment; (B) certain investor presentation materials (as these
may be supplemented from time to time) that summarize this offering of
Securities and the Transaction; and (C) this Agreement, the Registration Rights
Agreement and the exhibits, schedules and appendices attached hereto and thereto
(collectively, the documents referred to in clauses (B) and (C), the “Private
Placement Documents”); and

(iv) made its own investment decisions based upon its own judgment, due
diligence and advice from such advisers as it has deemed necessary and not upon
any view expressed by any other person, including any other Investor. The
Investor has not relied upon any other Investor in making its decisions to
purchase Securities, or to enter into this Agreement or participate in the
Transaction. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors or representatives, if any, shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
(i) its investment in the Securities is speculative and involves a high degree
of risk and it is able to afford a complete loss of such investment, (ii) no
representation is being made as to the business or prospects of the Company or
the Bank after completion of the Transaction or the future value of the
Securities, and (iii) no representation is being made as to any projections or
estimates delivered to or made available to the Investors (or any of its
affiliates or representatives) of the Company’s or the Bank’s future assets,
liabilities, shareholders’ equity, regulatory capital ratios, net interest
income, net income or any component of any of the foregoing or any ratios
derived therefrom. The Investor, either alone or together with its
representatives, if any, has the knowledge, sophistication and experience in
financial and business matters as to fully understand and be capable of
evaluating the merits and risks of an investment in the Securities.

(c) The Investor acknowledges that the information in the Private Placement
Documents is as of the date thereof and may not contain all of the terms and
conditions of the offering and sale of the Securities and the Transaction, and
understands and acknowledges that it is the Investor’s responsibility to conduct
its own independent investigation and evaluation of the Company and the
Subsidiaries, the Bank and the Transaction, including (i) the business prospects
and future operations of the Company after completion of the Transaction, if
applicable, and (ii) the management team that will operate and manage the
Company following the completion of the Transaction. The Investor is not relying
upon, and has not relied upon, any advice, statement, representation or warranty
made by any person except for the express written statements, representations
and warranties of the Company made or contained in this Agreement and the other
Private Placement Documents. Furthermore, the Investor acknowledges that:
(A) the Investor has made, and has relied upon, its own independent examination
in purchasing the Purchased Shares, including of the Company and the
Subsidiaries, the Bank, the Transaction and the management team of the Company
that will continue to operate and manage the Company after the completion of the
Transaction; (B) nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Investor in connection with the purchase of
the Purchased Shares constitutes legal, tax or investment advice; and (C) the
Investor received or had access to all of the information the Investor deemed
necessary in order to make its investment decision in the Securities.

 

23



--------------------------------------------------------------------------------

(d) The Investor has read and understands the risk factors outlining certain,
but not all, risks related to the Company, the Bank, and an investment in the
Company set forth in (i) the Company’s Form 10-K for the year ended December 31,
2011, (ii) each of the Company’s quarterly reports and other reports on SEC Form
10-Q or Form 8-K filed or furnished, as applicable, thereafter through the date
hereof, and (iii) the Private Placement Documents.

(e) The Investor understands that the Purchased Shares are being offered and
sold to it by the Company through the Placement Agent in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Purchased Shares.

(f) The Investor is not purchasing the Purchased Shares as a result of any
advertisement, article, notice or other communication regarding the Purchased
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

(g) The Investor understands that (i) no representation is being made as to the
business or prospects of the Company or the Bank after the Closing or the future
value of the Securities; and (ii) no representation is being made as to any
projections or estimates delivered to or made available to the Investor (or any
of its affiliates or representatives) of the Company’s or the Bank’s future
assets, liabilities, shareholders’ equity, regulatory capital ratios, net
interest income, net income or any component of any of the foregoing or any
ratios derived therefrom. The Investor, either alone or together with its
representatives, if any, has the knowledge, sophistication and experience in
financial and business matters as to fully understand and be capable of
evaluating the merits and risks of an investment in the Securities and has the
ability to bear the economic risks of an investment in the Securities and, at
the present time, is able to afford a complete loss of such investment.

(h) The Investor understands and agrees that the Securities are not deposits and
are not insured or guaranteed by the FDIC or any other Governmental Authority.

Section 3.05 Regulatory Approvals. The Investor has not been advised by any
applicable Regulatory Authority, and has no reasonable basis to believe, that
any regulatory approvals required to consummate the Transaction will not be
obtained.

Section 3.06 Sufficient Funds. The Investor at the Closing will have all funds
necessary to pay and deliver the Purchase Price.

Section 3.07 No Acting in Concert, etc. No Investor is acting or will act for or
on behalf of, or “in concert” (as such term is used in the BHC Act or the Change
in Bank Control Act or Federal Reserve regulations thereunder) or as part of a
“group” with, any other Investor (other than affiliates of the Investor who may
also be Investors).

 

24



--------------------------------------------------------------------------------

Section 3.08 No Prior Proxies. To the extent the Investor beneficially owns
shares of Common Stock, the Investor has not granted any proxies to a third
party that currently are in effect, nor has the Investor granted voting rights
that currently are in effect, with respect to such shares (other than the
irrevocable proxy granted to the Company as provided in Section 6.04(c)).

ARTICLE IV.

CONDITIONS TO THE OBLIGATIONS

OF THE INVESTORS

The obligations of each Investor to purchase and pay for the Purchased Shares
and to perform its obligations under this Agreement are subject to the
satisfaction or waiver (other than a waiver of any condition set forth in
Section 4.06) by the Investor, on or before such Closing Date, of the following
conditions:

Section 4.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 2 were true and correct in
all material respects as of the date of this Agreement and are true and correct
at and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent such representations and warranties are limited expressly
to an earlier date, in which case such representations and warranties were
accurate on and as of such date), and a duly authorized officer of the Company
has certified such compliance to the Investor in writing on its behalf.

Section 4.02 Performance. The Company has performed and complied in all material
respects with each of its obligations contained herein required to be performed
or complied with by it prior to or at the Closing Date, and a duly authorized
officer of the Company has certified such compliance to the Investor in writing
on its behalf.

Section 4.03 Preferred Stock Designation. The parties hereto shall have amended
Schedule I for the sole purpose of determining the Conversion Price and the
initial Conversion Rate (each as defined in the Preferred Stock Designation) and
the Company shall have duly filed the Preferred Stock Designation, substantially
in the form of Schedule I as so amended, with the Florida Secretary of State,
and such Preferred Stock Designation shall be in full force and effect.

Section 4.04 No Material Adverse Change. Since June 30, 2012, other than the
2012 MOU, there has not been any event or occurrence that has had or is
reasonably likely to have a Material Adverse Effect.

Section 4.05 Corporate Approvals; etc. All corporate approvals to be taken by
the Company in connection with the Transaction (including the Private Placement
and the issuance of the Securities), other than the Shareholder Approvals, shall
have been obtained and remain in full force and effect. The Company shall have
received an opinion from Hovde Financial, Inc. or another investment banker
(“Investment Banker”) that the sale of the Preferred Stock and the Underlying
Shares is fair from a financial point of view.

 

25



--------------------------------------------------------------------------------

Section 4.06 Change in Control Waivers. Each director and executive officer of
the Company and the Bank, and each other employee of the Company or the Bank
with Change of Control Benefits, has executed and delivered to the Investors a
Waiver and Acknowledgement Agreement substantially in the form of Schedule V,
waiving all rights, if any, which he or she might otherwise have to any Change
of Control Benefits as a result of this Agreement or the Transaction.

Section 4.07 Regulatory Approvals.

(a) Solely as a result of the consummation of the Private Placement, the
purchase of the Purchased Shares shall not cause any Investor, other than
CapGen, to be deemed to own, control or have the power to vote securities which
would represent more than 9.9% of the voting securities of the Company
outstanding at such time.

(b) CapGen has received all regulatory approvals necessary to complete the
Transaction, including (A) the prior consent, approval, authorization,
clearance, exemption, waiver or similar act from the applicable Regulatory
Authorities; (B) all notice and waiting periods required by law to pass have
passed without adverse action; and (C) no orders or actions of any Governmental
Authority enjoining, restraining, prohibiting or invalidating the Transaction
have been issued and remain in effect or are unstayed.

(c) Except as described in Section 2.07(a), no Regulatory Authority has
(i) asserted a violation or noncompliance of any Enforcement Action;
(ii) revoked or restricted any permits held by the Company or any of the
Subsidiaries; or (iii) issued, or required the Company or any of the
Subsidiaries to consent to the issuance or adoption of, a cease and desist or
consent order, formal or written agreement, directive, commitment or memorandum
of understanding, or any board resolution or similar undertaking, formal or
informal, that, in the reasonable estimation of the Investor, restricts or
materially affects the conduct of the business or future prospects of the
Company or such Subsidiary.

Section 4.08 Registration Rights Agreement. The Registration Rights Agreement
has been executed and delivered simultaneously with this Agreement, in
substantially the form attached as Schedule VII, and will be effective and in
full force and effect upon the Closing.

Section 4.09 Sales of Shares. At the Closing, the Company shall concurrently
sell to all Investors, including CapGen, Preferred Stock in the Private
Placement in the aggregate amount of $50.0 million, in each case, at a Share
Price of $1,000.00, in accordance with the terms of this Agreement.

Section 4.10 Opinions. The Investors shall have received an opinion of counsel,
dated as of the Closing Date and addressed to the Investors, in such form and
substance as are customary for transactions of this type and as reasonably
requested by the Investors. The Investors shall have received an opinion of
Crowe Horwath LLP dated as of or updated to the Closing Date and addressed to
the Company, to the effect that the Transaction should not be an “ownership
change” for purposes of Section 382 of the Code.

Section 4.11 No Suspensions of Trading in Common Stock or Listing. The Common
Stock, including the Purchased Shares, (i) shall be designated for listing and
quotation on the Nasdaq Global Market or the Nasdaq Capital Market and
(ii) shall not have been suspended, as of the Closing Date, by the SEC or Nasdaq
from trading on the Nasdaq Global Market or the Nasdaq Capital Market.

 

26



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS TO THE OBLIGATIONS

OF THE COMPANY

The obligations of the Company to issue and sell the Purchased Shares to the
Investors and to perform its obligations under this Agreement are subject to the
satisfaction or waiver by the Company, on or before such Closing Date, of the
following conditions:

Section 5.01 Representations and Warranties to be True and Correct. The several
and not joint representations and warranties of each Investor contained in
Article 3 are true and correct on and as of the Closing Date with the same
effect as though such representations and warranties had been made severally and
not jointly by each Investor on and as of the Closing Date.

Section 5.02 Performance. Each Investor has performed and complied in all
material respects with all agreements by it contained herein required to be
performed or complied with by it prior to or at the Closing Date.

Section 5.03 Investment Banking Opinion. The Company shall have received an
opinion from the Investment Banker that the sale of the Preferred Stock and
Underlying Shares is fair from a financial point of view.

ARTICLE VI.

COVENANTS

Section 6.01 Commercially Reasonable Best Efforts. Each party and its officers
and directors shall use their commercially reasonable best efforts to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the Transaction as promptly as practicable. If requested by an
Investor, the Company shall provide the Investors and its counsel with copies of
all applications, filings, notices to, and correspondence with all Governmental
Authorities as well as Nasdaq in connection with the Transaction, all of which
shall be held, to the extent of information marked as “confidential” therein,
confidential by the Investors.

Section 6.02 Filings and Other Actions.

(a) Each Investor other than CapGen, with respect to itself only, on the one
hand, and the Company, on the other hand, will cooperate and consult with the
other and use their commercially reasonable best efforts to provide all
necessary and customary information and data, to prepare and file all necessary
and customary documentation, to provide evidence of non-control of the Company
and the Bank, including executing and delivering to the applicable Governmental
Authorities passivity commitments, disassociation commitments and commitments
not to act in concert, with respect to the Company or the Bank (the
“Commitments”) in the forms customary for transactions similar to the
Transactions (including the Private Placement and the issuance of the
Securities) contemplated hereby. CapGen shall agree to customary commitments
required by the Federal Reserve in connection with any approvals required in
connection with CapGen’s investment.

 

27



--------------------------------------------------------------------------------

(b) Each Investor, including CapGen, shall promptly file and effect all
necessary and customary applications, notices, petitions, filings and other
documents, and to obtain all necessary and customary permits, consents, orders,
approvals, determinations of non-control for BHC Act and Change in Bank Control
Act purposes, and authorizations of, or any exemption by, all third parties and
Governmental Authorities, and the expiration or termination of any applicable
waiting period, in each case, (i) necessary or advisable to consummate the
Transactions contemplated by this Agreement, and to perform their respective
covenants herein and in the Agreements attached as Exhibits hereto and (ii) with
respect to each Investor, to the extent typically provided by such Investor to
such third parties or Governmental Authorities, as applicable, under such
Investor’s policies consistently applied and subject to such confidentiality
requests as any such Investor may reasonably seek. Notwithstanding the
immediately preceding sentence, the Investor shall not be required to provide
information on its investors solely in their capacities as limited, nonvoting
partners or other similar passive, nonvoting, noncontrolling equity investors,
and shall be entitled to request confidential treatment from any Governmental
Authority and not disclose to the Company any information that is confidential
and proprietary to the Investor.

(c) Each party shall execute and deliver both before and after the Closing such
further certificates, agreements, documents and other instruments and take such
other actions as the other parties may reasonably request to consummate or
implement such transactions or to evidence such events or matters, subject, in
each case, to clauses (i) and (ii) of Section 6.02(b). Each Investor and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to applicable laws
relating to the exchange of information, all the information relating to such
other party, and any of their respective Affiliates, which appears in any filing
made with, or written materials submitted to, any third party or any
Governmental Authority in connection with the transactions to which it will be
party contemplated by this Agreement; provided that (i) no Investor shall have
the right to review any such information relating to another Investor and
(ii) an Investor shall not be required to disclose to the Company any
information that is confidential and proprietary to such Investor. Each party
hereto agrees to keep the other party apprised of the status of matters referred
to in this Section 6.02(a). Each Investor shall promptly furnish the Company,
and the Company shall promptly furnish each Investor, to the extent permitted by
applicable law, with copies of written communications received by it or its
Subsidiaries from, or delivered by any of the foregoing to, any Governmental
Authority in respect of the transactions contemplated by this Agreement.

(d) Each Investor, on the one hand, agrees to furnish the Company, and the
Company, on the other hand, agrees, upon request, to furnish to each Investor,
all information concerning itself, its Affiliates, directors, officers, general
partners and managing members and such other matters as may be reasonably
necessary or advisable in connection with the proxy statement in connection with
the special shareholders’ meeting at which the Shareholder Approvals of the
Proposals are sought (the “Shareholders’ Meeting”).

 

28



--------------------------------------------------------------------------------

(e) To the extent the Company receives any confidential information under this
Section 6.02, the Company shall not, and shall cause its directors, officers,
employees, representatives and agents not to, use, duplicate or disclose, in
whole or in part, or permit the use, duplication or disclosure of, any of such
information in any manner whatsoever. The Company shall be responsible for any
breach of this Section 6.02 by any of its directors, officers, employees,
representatives and agents. All information furnished or disclosed pursuant to
this Section 6.02 shall remain the sole property of the disclosing Investor.

Section 6.03 Corporate Approvals; Takeover Laws. The Company shall obtain all
corporate approvals necessary for this Agreement and the Transaction (including
the Private Placement and the issuance of the Securities). The Company shall
take all reasonable steps to exclude the applicability of, or to assist in any
challenge to the validity or applicability to the Transaction (including the
Private Placement and the issuance of the Securities) of, any applicable
Takeover Laws, if any.

Section 6.04 Shareholder Approvals.

(a) As promptly as practicable following the date of this Agreement, the Company
shall call the Shareholders’ Meeting for the purpose of obtaining the
Shareholder Approvals for each of the Proposals and shall use its commercially
reasonable best efforts to cause such Shareholders’ Meeting to occur as promptly
as reasonably practicable. The Proxy Statement shall include the Company Board
Recommendation and the Board (and all applicable committees thereof) shall use
its commercially reasonable best efforts to obtain from the Company’s
shareholders the Shareholder Approvals for the Proposals.

(b) Each director and executive officer of the Company and the Bank shall have
delivered, upon the execution hereof, a binding agreement in the form of
Schedule VI to vote all their respective shares of Common Stock in favor of the
Proposals.

(c) Each Investor shall vote (or cause to be voted) all of its shares of Common
Stock it beneficially owns, as of the date hereof or hereafter acquired, in
favor of each of the Proposals, and hereby grants the Company an irrevocable
proxy, coupled with an interest, to vote all of such shares in favor of the
Proposals. Notwithstanding anything in this Agreement to the contrary, such
Investor acknowledges and agrees that this Section 6.04(c) shall include all of
such Investor’s shares of Common Stock (whether currently beneficially owned or
hereafter acquired) and shall be binding upon any person to which the legal or
beneficial ownership of such shares shall pass, whether by operation of law or
otherwise, including such Investor’s successors or assigns. The proxy granted by
this Section 6.04(c) shall be governed by the Florida Business Corporation Act.
The obligations set forth in this Section 6.04(c) shall terminate upon the
earlier of (i) receipt, by the Company, of all of the Shareholder Approvals, or
(ii) the date upon which this Agreement is terminated pursuant to Article VIII.

(d) If on the date for which the Shareholders’ Meeting is scheduled (the
“Original Meeting Date”), the Company has not received proxies representing a
sufficient number of votes to approve the Proposals, whether or not a quorum is
present, the Investor shall have the right to require the Company, and the
Company shall have the right, to postpone or adjourn the Shareholders’ Meeting
to a date that shall not be more than 45 days after the Original

 

29



--------------------------------------------------------------------------------

Date. If the Company continues not to receive proxies representing a sufficient
number of votes to approve the Proposals, whether or not a quorum is present,
the Investor shall have the right to require the Company to, and the Company
may, make one or more successive postponements or adjournments of the
Shareholders’ Meeting as long as the date of the Shareholders’ Meeting is not
postponed or adjourned more than an aggregate of 45 days from the Original Date
in reliance on this Section 6.04(d). If the Shareholders’ Meeting is adjourned
or postponed as a result of Applicable Law, including the need to disseminate to
Company shareholders any amendments or supplements to the Proxy Statement, any
days resulting from such adjournment or postponement shall not be included for
purposes of the calculations of the number of days pursuant to this subsection.

Section 6.05 Proxy Statement. As promptly as reasonably practicable after the
date of this Agreement, (a) the Company shall prepare and file with the SEC a
letter to shareholders, notice of meeting, proxy statement and form of proxy
that will be provided to shareholders of the Company in connection with seeking
the Shareholder Approvals of the Proposals (including any amendments or
supplements) at the Shareholders’ Meeting and any schedules required to be filed
with the SEC in connection therewith (collectively, the “Proxy Statement”) as
required by the Exchange Act and the rules and regulations promulgated
thereunder. None of the information supplied or to be supplied by the Company or
the respective Investors expressly for inclusion or incorporation by reference
in the Proxy Statement will, at the time it is filed with the SEC, on the date
it is first mailed to the Company’s shareholders, or at the time of the
Shareholders’ Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading. The Proxy Statement will comply as to form in all
material respects with the requirements of the Exchange Act. Each of the Company
and each Investor shall obtain and furnish the information concerning itself and
its Affiliates required to be included in the Proxy Statement. The Company shall
use its commercially reasonable best efforts to (i) respond as promptly as
reasonably practicable to any comments received from the SEC with respect to the
Proxy Statement and (iii) seek to have the Proxy Statement declared definitive
by the SEC at the earliest reasonably practicable date. The Company shall
promptly notify the Investors upon the receipt of any comments from the SEC or
its staff or any request from the SEC or its staff for amendments or supplements
to the Proxy Statement (but not the substance of such comments or requests,
except to the extent such comments or requests relate to information regarding
the Investor). If, at any time prior to the Shareholders’ Meeting, any
information relating to the Company or such Investor, or any of their respective
Affiliates, directors or officers should be discovered by the Company or any
Investor, which should be set forth in an amendment or supplement to the Proxy
Statement, so that the Proxy Statement shall not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, the party that
discovers such information shall promptly notify the other party, and an
appropriate amendment or supplement describing such information shall be filed
by the Company with the SEC and, to the extent required by Applicable Law,
disseminated to the shareholders of the Company. Notwithstanding anything to the
contrary stated above, prior to filing or mailing the Proxy Statement (or any
amendment or supplement thereto) or responding to any comments of the SEC or its
staff with respect thereto, and to the extent it involves disclosure regarding
any Investor, such Investor shall be provided upon request, insofar as it
relates to such Investor, a reasonable opportunity to review and comment on such
document or response insofar as it relates to such Investor, and shall include
in such document or response comments reasonably proposed by the Investors, as
applicable.

 

30



--------------------------------------------------------------------------------

Section 6.06 Registration Rights. The Company and the Investor shall execute and
deliver upon the execution and delivery of this Agreement, the Registration
Rights Agreement in substantially the form attached as Schedule VII, and the
Registration Rights Agreement shall become effective as of the Closing.

Section 6.07 Reservation and Nasdaq Listing of Underlying Shares. Upon and
following the approval of the Share Increase Amendment, the Company shall
reserve and continue to reserve, free of any preemptive or similar rights, a
number of unissued shares of Common Stock sufficient for issuance and delivery
upon the Conversion of all issued and outstanding shares of Preferred Stock in
accordance with the Preferred Stock Designation. The Company shall, as far in
advance of Closing as practicable, file an application to list the Underlying
Shares for trading on the Nasdaq Global Market or the Nasdaq Capital Market, as
applicable, and shall pay all fees and expenses in connection with such listing
and related notices.

Section 6.08 Restricted Shares.

(a) Each Investor acknowledges and agrees that there are substantial
restrictions on the transferability of the Securities. Each Investor further
understands and agrees that the Securities have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act and may not be sold, transferred, or otherwise disposed
of without registration under the Securities Act or pursuant to an exemption
therefrom.

(b) Notwithstanding any other provision of this Article VI, each Investor
covenants that the Securities may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state, federal or foreign securities laws. In
connection with any transfer of the Securities other than (i) pursuant to an
effective registration statement, (ii) to the Company or (iii) pursuant to Rule
144, provided that the transferor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
Securities may be sold pursuant to such rule, the Company may require the
transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of the
preceding sentence), any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of the transferring
Investor under this Agreement and the Registration Rights Agreement with respect
to such transferred Securities.

 

31



--------------------------------------------------------------------------------

(c) Each Investor covenants that it will not knowingly make any sale, transfer,
or other disposition of any Securities, or engage in hedging transactions with
respect to such Securities, in violation of the Securities Act (including
Regulation S) or the Exchange Act, or in the case of Investors that are not bank
holding companies, the Federal Reserve Policy Statement.

(d) Each Investor acknowledges and agrees that: (a) each certificate evidencing
the Securities will bear a legend to the effect set forth below; and (b) except
to the extent such restrictions are waived by the Company, neither shall
transfer any Securities represented by any such certificate without complying
with the restrictions on transfer described in the legend endorsed on such
certificate, as follows and which shall be delivered also as instructions to the
Company’s transfer agent:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING
THERETO UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

(e) The restrictive legend set forth in Section 6.08(d) above shall be removed
and the Company shall issue a certificate without such restrictive legend or any
other restrictive legend to the holder of the applicable Securities upon which
it is stamped or issue to such holder by electronic delivery at the applicable
balance account at DTC, if (i) such Securities are registered for resale under
the Securities Act, (ii) such Securities are sold or transferred pursuant to
Rule 144 (if the transferor is not an Affiliate of the Company), or (iii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such Securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
effective date of the registration statement registering the Securities for
resale (the “Resale Registration Statement”) or (ii) Rule 144 becoming available
for the resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under 144(c)(1) (or Rule
144(i)(2), if applicable) as to the Securities and without volume or
manner-of-sale restrictions, the Company shall, upon delivery of appropriate
documentation by the Holder, instruct the Transfer Agent at the Company’s
expense, to remove the legend from the Securities. If a legend is no longer
required pursuant to the foregoing, the Company will no later than 3 Trading
Days following the delivery by a Holder to the Company or the Transfer Agent
(with notice to the Company) of a legended certificate or instrument
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and a representation letter to the extent required by Section 6.08(b),
(such third Trading Day, the “Legend Removal Date”) deliver or cause to be
delivered to such Investor a certificate or instrument (as the case may be)
representing such Securities that is free from all restrictive legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 6.08(e). Certificates for Securities free from all restrictive legends
may be transmitted by the Transfer Agent to the Investors by crediting the
account of the Investor’s prime broker or other broker with DTC as directed by
such Investor.

 

32



--------------------------------------------------------------------------------

(f) Each Investor hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act and the rules and regulations promulgated thereunder. Except
as otherwise provided below, while the Resale Registration Statement remains
effective, each Investor hereunder may sell the Underlying Shares in accordance
with the plan of distribution contained in the Resale Registration Statement and
if it does so it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available or unless the Underlying
Shares are sold pursuant to Rule 144. Each Investor, severally and not jointly
with the other Investors, agrees that if it is notified by the Company in
writing at any time that the Resale Registration Statement registering the
resale of the Underlying Shares is not effective or that the prospectus included
in such Resale Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Investor will refrain from selling such
Underlying Shares until such time as the Investor is notified by the Company
that such Resale Registration Statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Investor is able to,
and does, sell such Underlying Shares pursuant to an available exemption from
the registration requirements of Section 5 of the Securities Act.

Section 6.09 Information, Access and Confidentiality.

(a) From the date hereof until the date following the Closing Date on which the
Investor Percentage Interest of an Investor (other than CapGen) is less than 5%,
the Company and the Subsidiaries will permit such Investor, whether or not such
Investor qualifies, or is intended to qualify, as a “venture capital operating
company” (a “VCOC”) as defined in the regulations (the “Plan Asset Regulations”)
issued by the Department of Labor at 29 C.F.R. Section 2510.3 101, as the same
may be amended from time to time (each such person a “VCOC Rights Inspector”),
to have customary and appropriate VCOC rights, including consultations rights,
inspection and access rights, and rights to receive materials for all meetings
of the Board of Directors, and the right to audited and unaudited financial
statements, annual budget and other financial and operations information,
including advance notification of and consultation with respect to significant
corporate actions) relating to inspection, information and consultation with
respect to the Company or the Bank. Any consultation or inspection permitted
pursuant to this Section 6.09 shall be conducted during normal business hours
and in such a manner as not to interfere unreasonably with the conduct of the
business of the Company or the Subsidiaries, and nothing herein shall require
the Company or the Subsidiaries to disclose any information to the extent
(1) prohibited by Applicable Laws or (2) that the Company or the Subsidiaries
reasonably believe such information to be competitively sensitive proprietary
information (except to the extent the Investor provides assurances reasonably
acceptable to the Company or such Subsidiary, as applicable, that such
information shall not be used by the Investor or its affiliates to compete with
the Company or such Subsidiary, as applicable). Such Investor also shall hold
and use any information that it receives pursuant to this Section solely for
purposes of managing its investment in the Company, and shall not use or
disclose any material nonpublic information regarding the Company to trade in
Company securities or any derivatives thereof. Notwithstanding the foregoing,
nothing herein shall require the Company or the Subsidiaries to

 

33



--------------------------------------------------------------------------------

(1) honor a request from such Investor to visit and inspect any of the offices
and properties of the Company and the Subsidiaries and inspect and copy the
books and records of the Company and the Subsidiaries more frequently than once
per quarter, or (2) make appropriate officers and directors of the Company and
the Subsidiaries available to such Investor for consultation with the Investor
or its designated representative with respect to matters relating to the
business and affairs of the Company and the Subsidiaries more frequently than
once per quarter.

(b) From the date of this Agreement until the date when CapGen’s Investor
Percentage Interest is less than 5%, the Company shall, and will cause each of
the Subsidiaries to, give CapGen and its representatives (including officers and
employees of CapGen, and counsel, accountants, investment bankers, potential
lenders and other professionals retained by CapGen) full access during normal
business hours to all of their properties, books and records (including tax
returns and appropriate work papers of independent auditors under normal
professional courtesy, but excluding those books and records that under
Applicable Laws, or under confidentiality agreements, are required to be kept
confidential) and to knowledgeable personnel of the Company and to such other
information as CapGen may reasonably request. As long as CapGen is a bank
holding company deemed by the Federal Reserve to “control” the Company and the
Bank under the BHC Act, the Company and the Bank shall cooperate with CapGen,
and provide all information requested by CapGen to prepare and fill all reports,
applications and other filings with the Federal Reserve and other Governmental
Authorities.

(c) Each Investor shall, and shall cause its representatives to, hold all
material nonpublic information received as a result of its access to the
properties, books and records of the Company or the Subsidiaries in confidence,
except to the extent that information (i) is or becomes available to the public
(other than through a breach of this Agreement), (ii) becomes available to the
Investor or its representatives from a third party that, insofar as the Investor
is aware, is not under an obligation to the Company or to a Subsidiary to keep
the information confidential, (iii) was known to the Investor or its
representatives on a non-confidential basis before it was made available to the
Investor or its representative by the Company or a Subsidiary, or (iv) otherwise
is independently developed by the Investor or its representatives. Each Investor
shall, at the Company’s request made at any time after the termination of this
Agreement without the Closing having occurred, or at any time such Investor’s
Investor Percentage is less than 5%, deliver to the Company all documents and
other material nonpublic information obtained by the Investor or its
representatives from the Company or its Subsidiaries, or certify that such
material has been destroyed by the Investor. The Investor acknowledges that it
is aware of, and will comply with, applicable restrictions on the use of
material nonpublic information with respect to the Company and its Subsidiaries
imposed by the United States federal securities laws. Any examination or
investigation made by the Investor, its representatives or any other persons as
contemplated by this Section 6.09 shall not affect any of the representations
and warranties hereunder.

Section 6.10 Conduct of Business Prior to Closing. Except as otherwise expressly
contemplated or permitted by this Agreement or with the prior written consent of
CapGen (which consent shall not be unreasonably withheld or delayed) (which is a
separate right granted to CapGen for itself and no other Investor), during the
period from the date of this Agreement to the Closing Date, the Company shall,
and shall cause each Subsidiary to, (a) conduct its business only in the usual,
regular and ordinary course consistent with past practice; and (b) take no
action that would reasonably be expected to adversely affect or delay the
receipt of any Shareholder Approvals.

 

34



--------------------------------------------------------------------------------

Section 6.11 Company Forbearances. Except as expressly contemplated or permitted
by this Agreement, during the period from the date of this Agreement to the
Closing, the Company shall not, and shall not permit any Subsidiary to, without
the prior written consent of CapGen (which is a separate right granted to CapGen
for itself and no other Investor):

(a) declare or pay any dividends or distributions on its capital stock, or
directly or indirectly redeem, purchase or otherwise acquire, any shares of its
capital stock, trust preferred securities issued by a Company Subsidiary or any
junior subordinated debentures issued in connection therewith, or other equity
interest or any securities or obligations convertible into or exchangeable for
any shares of its capital stock or other equity interest or stock appreciation
rights or grant any person any right to acquire any shares of its capital stock
or other equity interest, other than dividends paid by any wholly-owned
Subsidiaries;

(b) issue or commit to issue any additional shares of capital stock or other
equity interest, or any trust preferred securities, securities convertible into
or exercisable for, or any rights, warrants or options to acquire, any
additional shares of capital stock or other equity interest (except (i) options,
restricted stock or other equity grants approved by the Board or the
Organization and Compensation Committee of the Board under the Company’s equity
incentive plans in accordance with past practice, or in accordance with the
terms of any employment agreements in existence as of the date hereof (including
the Green Employment Agreement) or the Incandela Employment Agreement,
(ii) pursuant to the exercise of outstanding options, or (iii) the Securities;

(c) amend the Articles of Incorporation, the Company’s bylaws or other governing
instruments of the Company or any Subsidiary, except that the Company shall
adopt and use its best efforts to obtain the Shareholder Approval of the Share
Increase Amendment attached as Schedule III hereto and shall adopt and file the
Preferred Stock Designation attached as Schedule I hereto;

(d) incur any additional debt obligation or other obligation for borrowed money
except in the ordinary course of the business of the Subsidiaries consistent
with past practices (which shall include, for the Subsidiaries that are
depository institutions, creation of deposit liabilities, purchases of federal
funds, sales of certificates of deposit consistent with and subject to
requirements of Governmental Authorities, advances from Federal Home Loan Bank
of Atlanta or the Federal Reserve Bank of Atlanta, entry into repurchase
agreements fully secured by U.S. government or agency securities of the
Disclosure Schedule), or impose, or suffer the imposition, on any shares of
capital stock or other equity interest held by the Company or any Subsidiary of
any lien or permit any such lien to exist;

(e) adjust, split, combine or reclassify any capital stock or equity interests
of the Company or any Subsidiary or issue or authorize the issuance of any other
securities with respect to or in substitution for shares of its capital stock or
sell, lease, mortgage or otherwise encumber or agree to any Liens upon any
shares of capital stock or equity interests of any Subsidiary or any asset of
the Company or any Subsidiary other than (i) in the ordinary course of business
as permitted by Section 6.11(d) for reasonable and adequate consideration, or
(ii) as contemplated in Section 6.11(e) of the Disclosure Schedule;

 

35



--------------------------------------------------------------------------------

(f) acquire any direct or indirect equity interest in any person, other than in
connection with (i) foreclosures in the ordinary course of business of debts
previously contracted in good faith and (ii) holdings of securities solely in
its fiduciary capacity;

(g) except as contemplated by the Incandela Employment Agreement, grant any
increase in compensation or benefits to the directors, officers or employees of
the Company or any Subsidiary, except in accordance with past practices
previously disclosed; pay any bonus except in accordance with past practices and
pursuant to the provisions of an applicable program or plan adopted by the Board
prior to the date of this Agreement as previously disclosed; or, enter into or
amend, except to waive or eliminate any provision that would deem the
acquisition of the Purchased Shares by the Investors or that any other aspect of
the Transactions are a change in control or acceleration event under, any
severance, change in control agreements or equity awards with or to directors,
officers or employees of the Company or any Subsidiary;

(h) enter into or amend any employment agreement (other than entering into the
Incandela Employment Agreement) between the Company or any Subsidiary and any
person (unless such amendment is required by Applicable Law) that the Company
does not have the unconditional right to terminate without liability (other than
liability for services already rendered), at any time on or after the Closing;

(i) except as set forth on Section 6.11(i) of the Disclosure Schedule, adopt any
new employee benefit plan or employee benefits of the Company or any Subsidiary
or make any material change in or to any existing employee benefit plans or
employee benefits of the Company or any Subsidiary, other than the Incentive
Plan Amendment and any such change that is required by Applicable Law or that,
in the opinion of counsel, is necessary or advisable to maintain the tax
qualified status of any such plan;

(j) make any material change in any accounting methods or systems of internal
accounting controls, except as may be appropriate to conform to changes in GAAP
or as required by any Regulatory Authority;

(k) (i) commence any litigation other than in connection with collections of
debt consistent with past practice, (ii) settle any litigation involving any
liability of the Company or any Subsidiary for money damages which individually
or in the aggregate, exceed or impose restrictions upon the operations of the
Company or any Subsidiary, or (iii) modify, amend or terminate any material
contract described in Section 2.14 or waive, release, compromise or assign any
material rights or claims;

(l) enter into any material transaction not in the ordinary course of business,
or not consistent with safe and sound banking practices or Applicable Law;

(m) fail to file timely any report required to be filed by it with any
Regulatory Authority, including the SEC;

 

36



--------------------------------------------------------------------------------

(n) make any loan or advance to any 5% or greater shareholder, director or
officer of the Company or any of the Subsidiaries, or any member of the
immediate family of the foregoing, or any Related Interest or any affiliate of
any of the foregoing, except for renewals of any loan or advance outstanding as
of the date of this Agreement on terms and conditions substantially similar to
the original loan or advance;

(o) cancel without payment in full, or modify in any material respect any
agreement relating to, any loan or other obligation receivable from any 5%
shareholder, director or officer of the Company or any Subsidiary or any member
of the immediate family of the foregoing, or any Related Interest or any
affiliate of any of the foregoing;

(p) except as expressly contemplated by this Agreement or the Incandela
Employment Agreement, enter into any agreement for services or otherwise with
any 5% shareholders, directors, officers or employees of the Company or any
Subsidiary or any member of the immediate family of the foregoing, or any
Related Interest or any affiliate of any of the foregoing;

(q) modify, amend or terminate any material contract described in Section 2.14
or waive, release, compromise or assign any material rights or claims, except in
the ordinary course of business consistent with past practice and for fair
consideration;

(r) close any banking office where a notice of such closure is required under
Section 42 of the Federal Deposit Insurance Act, as amended (the “FDI Act”) and
applicable regulations thereunder;

(s) except as required by Applicable Law or as required by applicable Regulatory
Authority, change its or any of the Subsidiaries’ lending, investment, liability
management and other material banking policies in any material respect;

(t) take any action that would cause the Transactions to be subject to
requirements imposed by any Takeover Law, or fail to take all necessary steps
within its control to exempt (or ensure the continued exemption of) the
Transactions from, or if necessary challenge the validity or applicability of,
any applicable Takeover Law, as now or hereafter in effect;

(u) make or renew any loan or extension of credit to any person (including, in
the case of an individual, his or her immediate family) or to any Related
Interest or otherwise, except in accordance with the Bank’s policies, Applicable
Law and the 2012 MOU;

(v) increase or decrease the rates of interest paid on deposits or increase the
amount of brokered or internet deposits, except consistent with the Bank’s past
practices, the 2012 MOU and Applicable Law;

(w) purchase or otherwise acquire any investment securities for its own account,
except in accordance with the Bank’s policies, including its asset/liability
policy, and in accordance with Applicable Law and the 2012 MOU;

 

37



--------------------------------------------------------------------------------

(x) except for the disposition of substandard assets consistent with the
Company’s overall strategy as disclosed in the Company’s quarterly report on
Form 10-Q as of and for the period ended June 30, 2012, or except for OREO
reflected on the books of the Company or the Bank as of the date hereof, the
sale of which will not result in a loss, individually or in the aggregate of
$100,000 or more, sell, transfer, convey or otherwise dispose of any real
property or other assets or interests therein having a book value individually
or in the aggregate in excess of or in exchange for consideration in excess of,
$100,000 without prior Board approval, and in accordance with the Company’s
policies, Applicable Law and the 2012 MOU;

(y) make or commit to make any capital expenditures in excess of $100,000,
individually or in the aggregate, without prior Board approval; or

(z) agree to, or make any commitment to, take any of the actions prohibited by
this Section 6.11.

Section 6.12 Investor Call. CapGen will issue the Investor Call to its investors
promptly after receipt of the last approval of the Regulatory Authorities needed
for Closing of the Private Placement, or at such other later date and time as
may agreed upon by CapGen and the Company.

Section 6.13 Press Releases; Public Disclosure.

(a) The Company and CapGen shall consult with each other before issuing any
press release with respect to the Transaction or this Agreement and shall not
issue any such press release or make any such public statements without the
prior consent of the other, which consent shall not be unreasonably withheld or
delayed; provided, however, that the Company may, without the prior consent of
CapGen (but after such consultation, to the extent practicable in the
circumstances), issue such press release or make such public statements or
filings as may be required by Applicable Law or the Nasdaq Global Market.

(b) Subject to each party’s disclosure obligations imposed by law or regulation
or the Nasdaq listing rules applicable to the Company, each of the parties
hereto will cooperate with each other in the development and distribution of all
news releases and other public information disclosures with respect to this
Agreement and any of the transactions contemplated by this Agreement, and
neither the Company nor any Investor will make any such news release or public
disclosure without first notifying the other, and, in each case, also receiving
the other’s consent (which shall not be unreasonably withheld or delayed),
provided that nothing in this Section 6.13 shall prevent the Company from making
timely disclosures under the Securities Act, the Exchange Act and the Nasdaq
listing rules. CapGen authorizes the Company to publicly disclose its name but
otherwise no such public disclosure of an Investor or its investment advisor
will be made by the Company (other than in a Resale Registration Statement),
except to the extent required by Applicable Law or authorized in writing by such
Investor, and to all applicable Governmental Authorities and Nasdaq. The Company
and each Investor agree that within three business days following the Closing,
the Company shall publicly disclose the closing of the transactions contemplated
by this Agreement including the Private Placement. On or before 9:00 A.M. New
York City time, on the fourth business day immediately following the Closing
Date, the Company will file a Current Report on Form 8-K with the SEC describing
the terms of this Agreement.

 

38



--------------------------------------------------------------------------------

(c) By 9:00 A.M., New York City time, on the fourth Business Day immediately
following execution of this Agreement, the Company shall issue one or more press
releases (collectively, the “Press Release”) disclosing all material terms of
the transactions contemplated hereby (including the Private Placement). On or
before 9:00 A.M., New York City time, on the fourth Business Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the SEC describing the terms of the Private Placement
Documents (and including as exhibits to such Current Report on Form 8-K the
material Private Placement Documents, including this Agreement and the
Registration Rights Agreement). Notwithstanding the foregoing, the Company shall
not publicly disclose the name of the Investor or any affiliate or investment
adviser of the Investor, or include the name of the Investor or any affiliate or
investment adviser of the Investor in any press release or in any filing with
the SEC (other than a Resale Registration Statement) or any regulatory agency or
Nasdaq, without the prior written consent of the Investor, except (i) as
required by the federal securities laws and (ii) to the extent such disclosure
is required by law, at the request of applicable Governmental Authorities or
Nasdaq.

Section 6.14 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Preferred Stock primarily to support the Bank’s capital, as
disclosed in the Private Placement Documents.

Section 6.15 Form D Filings. The Company will timely file all Form Ds required
with respect to the Transaction under SEC Regulation D with the SEC and with all
other applicable securities and blue sky jurisdictions, and will pay any
applicable filing fees.

ARTICLE VII.

OTHER AGREEMENTS

Section 7.01 Bank Holding Company Status. No Investor other than CapGen shall
exercise “control” for purposes of the BHCA or the Change in Bank Control Act,
of the Company or the Bank, upon or following the Closing or the Conversion.

Section 7.02 Preemptive Rights. (a) Except as provided in Section 7.02(f), if
the Company offers to sell Covered Securities (as defined below) in a public or
private offering of Covered Securities solely for cash any time during a period
of 24 months commencing on the Closing Date (a “Qualified Offering”), each
Investor shall be afforded the opportunity to acquire from the Company, for the
same price and on the same terms as such Covered Securities are offered, in the
aggregate up to the amount of Covered Securities required to enable it to
maintain its Investor Percentage Interest. “Investor Percentage Interest” means,
as of any date of determination, the percentage equal to (A) the aggregate
number of shares of Common Stock beneficially owned by the Investor as of the
date of determination divided by (B) the total number of outstanding shares of
Common Stock as of such date. “Covered Securities” means Common Stock and any
rights, options or warrants to purchase or securities convertible into or
exercisable or exchangeable for Common Stock, other than securities that are
(A) issued by the Company pursuant to any employment contract, employee
incentive or benefit plan, stock

 

39



--------------------------------------------------------------------------------

purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity to or for the benefit of any employees, consultants, officers or
directors of the Company, (B) issued by the Company in connection with a
business combination or other merger, acquisition or disposition transaction,
partnership, joint venture, strategic alliance or investment by the Company or
similar non-capital raising transaction, or (C) issued as a dividend or in
connection with a dividend reinvestment or shareholder purchase plan.

(b) Prior to making any Qualified Offering of Covered Securities, the Company
shall give the Investor written notice at the address shown on each Investor’s
signature page hereto of its intention to make such an offering, describing, to
the extent then known, the anticipated amount of securities, and other material
terms then known to the Company upon which the Company proposes to offer the
same (such notice, a “Qualified Offering Notice”). The Investor shall then have
10 days after receipt of the Qualified Offering Notice (the “Offer Period”) to
notify the Company in writing that it intends to exercise such preemptive right
and as to the amount of Covered Securities the Investor desires to purchase, up
to the maximum amount calculated pursuant to Section 7.02(a) (the “Designated
Securities”). Such notice constitutes a non-binding indication of interest of
the Investor to purchase the amount of Designated Securities specified by the
Investor (or a proportionately lesser amount if the amount of Covered Securities
to be offered in such Qualified Offering is subsequently reduced) at the price
(or range of prices) established in the Qualified Offering and other terms set
forth in the Company’s notice to it. Any failure to respond or to confirm the
Investor’s interest in purchasing all Covered Securities to which it is entitled
under this Section 7.02 during the Offer Period constitutes a waiver of its
preemptive rights in respect of such offering or as to the Covered Securities as
to which no interest in purchasing is received, as applicable. The sale of the
Covered Securities in the Qualified Offering, including any Designated
Securities, shall be closed not later than 30 days after the end of the Offer
Period except as to any Investor that requires prior approval of the Federal
Reserve and/or other Governmental Authorities, in which case the closing of any
the sale of Covered Securities to such Investor shall occur as soon as
practicable following the receipt of all necessary Governmental Authority
approvals and the expiration of statutory waiting periods. The Covered
Securities to be sold to other investors in such Qualified Offering shall be
sold at a price not less than, and upon terms no more favorable to such other
investors than, those specified in the Qualified Offering Notice. If the Company
does not consummate the sale of Covered Securities to other investors within
such 30-day period (excluding Investors that require prior approval of the
Federal Reserve and/or other Governmental Authorities), the right provided
hereunder shall be revived and such securities shall not be offered unless first
reoffered to the Investors in accordance herewith. Notwithstanding anything to
the contrary set forth herein and unless otherwise agreed by the Investor, by
not later than the end of such 30-day period, the Company shall either confirm
in writing to the Investor that the Qualified Offering has been abandoned or
shall publicly disclose its intention to issue the Covered Securities in the
Qualified Offering, in either case in such a manner that the Investor will not
be in possession of any material, non-public information thereafter.

(c) If the Investor exercises its preemptive right provided in this Section 7.02
with respect to a Qualified Offering that is an underwritten public offering or
an offering made to qualified institutional buyers (as such term is defined in
SEC Rule 144A under the Securities Act) for resale pursuant to Rule 144A under
the Securities Act (a “Rule 144A offering”), a

 

40



--------------------------------------------------------------------------------

private placement or other offering, whether not registered under the Securities
Act, the Company shall offer and sell the Investor, if any such offering is
consummated, the Designated Securities (as adjusted, upward to reflect the
actual size of such offering when priced but not in excess of each Investor’s
Investor Percentage Interest) at the same price as the Covered Securities are
offered to third persons (not including the underwriters or the initial
purchasers in a Rule 144A offering that is being reoffered by the initial
purchasers) in such offering and shall provide written notice of such price upon
the determination of such price.

(d) Anything to the contrary in this Section 7.02 notwithstanding, the
preemptive right to purchase Covered Securities granted by this Section 7.02
shall terminate as of and not be available any time after the date on which the
Investor sells all of the Purchased Shares or all of its interest therein.

(e) In addition to the pricing provision of Section 7.02(c), the Company will
offer and sell the Designated Securities to the Investor upon terms and
conditions not less favorable than the most favorable terms and conditions
offered to other persons or entities in a Qualified Offering.

(f) Notwithstanding anything to the contrary contained herein, (i) the
preemptive rights set forth in this Section 7.02 or the Initial Investment
Agreement shall not apply to a Qualified Offering, including any rights
offering, that is a public offering of up to $10 million that commences within
six months of the Closing (the “Public Offering”), and each Investor waives any
and all rights it has or may have to participate in the Public Offering; and
(ii) if the Investor is offered the opportunity to exercise the preemptive
rights set forth in this Section 7.02 as part of a private placement offering by
the Company, then the Company shall have no obligation to provide similar
preemptive rights in any concurrent public offering or related rights offering,
at the same price per share as such private placement, to its existing
shareholders other than the Investors.

Section 7.03 Compensation Matters. Prior to the Closing, the Board (or, if
appropriate, any committee thereof) shall adopt appropriate resolutions and take
all other actions necessary and appropriate (including securing any necessary
waivers or consents) to provide that the issuance of the Purchased Shares to the
Investor as contemplated by this Agreement will not trigger any Change of
Control Benefits under any “change of control” provision in any agreements to
which the Company, the Bank or any of the Subsidiaries is a party, including any
employment, “change in control,” equity award, option, severance or other
compensatory agreements and any Benefit Plan, and shall deliver true and
complete copies of duly executed Waiver and Acknowledgement Agreements
substantially in the form of Schedule V from each director and executive officer
of the Company and the Bank, and each other employee of the Company or the Bank
with Change of Control Benefits, waiving all rights, if any, which he or she
might otherwise have to any Change of Control Benefits as a result of this
Agreement or the Transaction.

Section 7.04 Commercially Reasonable Best Efforts. After the Closing Date, each
party and its officers and directors shall use their respective commercially
reasonable best efforts to take, or cause to be taken, all further actions
necessary or desirable to carry out the purposes of this Agreement and their
respective covenants, agreements and obligations hereunder.

 

41



--------------------------------------------------------------------------------

Section 7.05 Manner of Offerings. The Company is offering the Purchased Shares
through the Placement Agent to Investors that are Accredited Investors in
transactions exempt from registration under Section 4(2) of the Securities Act
on terms and conditions, including price, no more favorable than provided to
CapGen, without CapGen’s prior written consent, following full disclosure of all
such terms and conditions (including any side letters or other agreements,
arrangement or understandings) to CapGen. If CapGen determines that the other
Investors are receiving a more favorable price, or terms and conditions more
favorable than those granted to the Investor hereby, the Company will cooperate
with CapGen to provide CapGen with terms, conditions and rights in favor of
CapGen no less favorable than those granted to any other person in the
Transaction (including the Private Placement and the issuance of the
Securities). CapGen shall purchase its Purchased Shares at the same per share
price being offered to the other Investors, and the complete terms and
conditions of CapGen’s purchase of its Purchased Shares are set forth herein.

Section 7.06 Indemnification.

(a) Indemnification of Each Investor. In addition to the indemnity provided in
the Registration Rights Agreement, to the extent allowed under Applicable Law,
the Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees, agents and representatives (and any
other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls the Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
members, partners, employees, agents and representatives (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, an “Investor Party”), from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in permitted settlements, court costs and reasonable
attorneys’ fees and expenses of one counsel and costs of investigation
(“Losses”) that any such Investor Party may suffer or incur as a result of
(i) any material breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or (ii) any action instituted
against an Investor Party in any capacity, by any shareholder of the Company who
is not Investor Party or an affiliate of that Investor Party, with respect to
any of the transactions contemplated by this Agreement. The Company will not be
liable to any Investor Party under this Agreement to the extent, but only to the
extent that, Losses are attributable to any Investor’s material breach of any of
the representations, warranties, covenants or agreements made by such Investor
in this Agreement or in the other Private Placement Documents.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any
Investor Party (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.06(a), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of one counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses of
such counsel; provided, however, the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is

 

42



--------------------------------------------------------------------------------

actually and materially and adversely prejudiced by such failure to receive such
notice. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel
at the Company’s expense; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not affect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional,
irrevocable release of such Indemnified Person from all liability and Losses
arising out of such proceeding.

ARTICLE VIII.

TERMINATION

Section 8.01 Methods of Termination. This Agreement may be terminated at any
time prior to the Closing by:

(a) the mutual written consent in writing of an Investor and the Company, but
only as to the terminating Investor;

(b) any Investor but only with respect to the terminating Investor or the
Company if the Closing of the sale of an aggregate of $50 million of Preferred
Stock shall not have occurred by October 31, 2012 (the “Termination Date”),
provided, however, that the right to terminate this Agreement under this
Section 8.01(b) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing;

(c) the Company if there has been a breach of any representation, warranty,
covenant or agreement made by an Investor in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 5.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of
(i) 30 days after written notice thereof is given by the Company to the Investor
and (ii) the Termination Date; provided that the Company is not then in breach
of any representation, warranty, covenant, agreement or other obligation
contained in this Agreement and, provided further, that such termination by the
Company shall only be as to the breaching Investor;

(d) an Investor if there has been a breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 4.01

 

43



--------------------------------------------------------------------------------

would not be satisfied and such breach or condition is not curable or, if
curable, is not cured within the earlier of (i) 30 days after written notice
thereof is given by the Investor to the Company and (ii) the Termination Date;
provided that the terminating Investor is not then in material breach of any
representation, warranty, covenant, agreement or other obligation contained in
this Agreement and provided further that such termination by an Investor shall
only be as to such Investor;

(e) the Company or an Investor in writing at any time after any applicable
Regulatory Authority has denied finally or requested the withdrawal of any
application by an Investor for approval of the Transaction; or

(f) CapGen, if other Investors are no longer parties to this Agreement and
replacement Investors do not enter into this Agreement within 45 days after the
termination by such initial other Investor(s) such that the total aggregate
commitment by all Investors other than CapGen is not less than $25 million;

(g) any Investor if CapGen terminates this Agreement.

A termination by an Investor or by the Company with respect to one or more
Investors, shall not effect a termination of this Agreement or the rights and
obligations of the remaining parties to this Agreement, including each remaining
Investor’s ability to terminate this Agreement.

Section 8.02 Effect of Termination. In the event of termination of this
Agreement as to any Investor pursuant to Section 8.01 hereof, and except as
otherwise stated therein, written notice thereof shall be given to the other
parties, and this Agreement shall terminate immediately to the extent provided
in Section 8.01 upon receipt of such notice (or as otherwise set forth in
Section 8.01(d) and Section 8.01(e)), unless an extension is consented to in
writing by the party having the right to terminate. If this Agreement is
terminated as provided herein, this Agreement shall become void as and to the
extent provided in Section 8.01, except that Section 7.06, this Section 8.02 and
Article 9 shall survive any such termination; provided, however, that nothing
herein shall relieve any breaching party from liability for an uncured willful
breach of a representation, warranty, covenant, obligation or agreement giving
rise to such termination.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Certain Definitions. (a) The following definitions shall be
applicable to the terms set forth below as used in this Agreement:

“Accredited Investor” has the meaning set forth in Rule 501 promulgated under
the Securities Act.

“affiliate” means, with respect to any person, any other person which directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such person.

“Applicable Law” means any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation,
holding, order, determination, writ,

 

44



--------------------------------------------------------------------------------

injunction, directive, judgment, decree, permit, license or other requirement of
any Governmental Authority applicable to the Company or the Subsidiaries, or
their respective properties, assets, officers, directors, employees or agents
(in connection with such officers’, directors’, employees’ or agents’ activities
on behalf of such entity).

“beneficial ownership” and correlative terms have the meaning ascribed in
Section 13(d)(3) of the Exchange Act and Rule 13d-3 thereunder)

“Board” means the Board of Directors of the Company.

“Business Day” means any day that it is not a Saturday, Sunday or other day in
which banks in the State of Florida or New York are authorized or required by
law to be closed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles.

“Material Adverse Effect” means any event, effect, circumstance, occurrence or
change that, individually or in the aggregate, (i) is material and adverse to
the business, assets, liabilities, results of operations, financial condition,
cash flows or prospects of the Company and the Subsidiaries (as defined below),
taken as a whole or (ii) would materially impair the ability of the Company to
perform its obligations under this Agreement or consummate the
Closing; provided, however, that Material Adverse Effect shall not be deemed to
include (a) any events, effects, circumstances, occurrences or changes, after
the date hereof, generally affecting the commercial banking industry, the
economy, or the financial, real estate, securities or credit markets in the
United States or elsewhere in the world, including effects on such industry,
economy or markets resulting from any regulatory or political conditions or
developments, or any outbreak or escalation of hostilities, declared or
undeclared acts of war or terrorism, (b) changes or proposed changes, after the
date hereof, in GAAP, (c) changes or proposed changes, after the date hereof, in
laws governing financial institutions and laws of general applicability or
related policies or interpretations of any Governmental Authority (in the case
of each of clauses (a), (b) and (c), other than effects, circumstances,
occurrences or changes to the extent that such effects, circumstances,
occurrences or changes have a materially disproportionate adverse affect on the
Company and the Subsidiaries relative to other companies in the commercial
banking industry), or (d) changes in the market price or trading volume of
Common Stock (it being understood and agreed that the exception set forth in
this clause (d) does not apply to the underlying reason or cause giving rise to
or contributing to any such change).

“person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act) and shall include any
successor (by merger or otherwise) of such entity.

“Related Interest” has the meaning ascribed to it by Regulation O promulgated by
the Federal Reserve Board.

 

45



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means any person of which (i) the Company or any of its
Subsidiaries is a general partner, (ii) the voting power to elect a majority of
the board of directors or others performing similar functions is held by the
Company and or any one or more of its Subsidiaries, or (iii) more than 50% of
the equity interests is, directly or indirectly, owned or controlled by the
Company or any one or more of its Subsidiaries.

(b) In this Agreement, (i) the words “include,” “includes,” and “including” and
derivatives thereof are deemed to include and mean “without limitation,” whether
by enumeration or otherwise; (ii) any reference to an agreement means that
agreement as amended or supplemented, subject to any restrictions on amendment
contained in that agreement; (iii) unless specified otherwise, any reference to
a statute or regulation means that statute or regulation as amended or
supplemented from time to time and any corresponding provisions of successor
statutes or regulations; (iv) if any date specified in this Agreement as a date
for taking action falls on a day that is not a Business Day, then that action
may be taken on the next Business Day; and (v) the words “party” and “parties”
refer only to a named party to this Agreement. The singular shall include the
plural and vice versa, and any reference to gender shall include all genders.

Section 9.02 Specific Performance. Each party acknowledges that the other party
would be damaged irreparably in the event any provision of this Agreement is not
performed in accordance with its specific terms or otherwise is breached, so
that a party shall be entitled to injunctive relief to prevent breaches of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in addition to any other remedy to which such party may be entitled,
at law or in equity. In particular, the parties acknowledge that the business of
the Company and the Subsidiaries is unique and recognize and affirm that in the
event the Company breaches this Agreement, money damages may be inadequate and
the Investor would have no adequate remedy at law, so that Investors shall have
the right, in addition to any other rights and remedies existing in its favor,
to enforce its rights and the Company’s obligations under this Agreement not
only by action for damages but also by action for specific performance,
injunctive, or other equitable relief.

Section 9.03 Expenses; Fee. At the Closing, the Company shall reimburse CapGen
for all expenses incurred by CapGen in connection with its due diligence
investigation of the Company and the Transaction and all preliminary, planning,
preparation and pre-offering activities, the negotiation, drafting, execution,
delivery, and performance of this Agreement and the Transaction, and the filing
or pursuit of all regulatory approvals necessary to complete the Transaction
(including, in all cases, the fees and expenses of its agents, representatives,
attorneys, and accountants). In addition, at the Closing, the Company shall pay
a fee of $500,000 to the Investors, to be divided among the Investors based on
each Investor’s pro rata amount of the aggregate Purchased Shares purchased in
the Private Placement. Except as otherwise provided in this Section 9.03, each
party shall pay its own fees and expenses (including the fees and expenses of
its agents, representatives, attorneys, and accountants) incurred in connection
with the negotiation, drafting, execution, delivery, and performance of this
Agreement and the Transaction.

 

46



--------------------------------------------------------------------------------

Section 9.04 Survival. The representations and warranties of the Company
contained herein shall survive the Closing and the delivery of and payment for
the Purchased Shares.

Section 9.05 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person or mailed by
certified or registered mail, return receipt requested, or sent by a recognized
overnight courier service, addressed as follows:

If to the Company, at:

Jacksonville Bancorp, Inc.

100 North Laura Street, Suite 1000

Jacksonville, Florida 32202

Attention: Stephen C. Green

with a copy to:

McGuireWoods

Bank of America Tower

50 North Laura Street, Suite 3300

Jacksonville, Florida 32202-3661

Attention: Halcyon E. Skinner

If to the Investor, at:

CapGen Capital Group IV LP

c/o CapGen Financial

280 Park Avenue

40th Floor West, Suite 401

New York, New York 10017

Attention: John P. Sullivan

with a copy to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309-3053

Attention: Ralph F. MacDonald, III

If to any other Investor:

As provided on such Investor’s signature page hereto or, in any such case, at
such other address or addresses as shall have been furnished in writing by such
party to the others.

 

47



--------------------------------------------------------------------------------

Section 9.06 No Assignment; No Delegation. (a) No party may assign any of its
rights under this Agreement, except with the prior written consent of the other
parties, provided the Investor may assign its rights to the Purchased Shares to
an affiliate or any person that shares a common discretionary investment adviser
with the Investor without consent. All assignments of rights are prohibited
under this subsection, whether they are voluntary or involuntary, by merger
(regardless of whether the party is the surviving or disappearing entity),
consolidation, dissolution, operation of law, or any other manner. For purposes
of this Section 9.06, a “change of control” is deemed an assignment of rights.

(b) No party may delegate any performance under this Agreement.

(c) Any purported assignment of rights or delegation of performance in violation
of this Section 9.06 is void.

Section 9.07 No Third Party Beneficiaries. This Agreement is not intended to and
shall not confer any rights or remedies upon any person other than the parties
hereto, whether as third party beneficiaries or otherwise, other than
Indemnified Persons.

Section 9.08 Governing Law. Except as otherwise provided in Section 6.04(c), the
laws of the State of New York (without giving effect to its conflicts of law
principles) govern all matters arising out of or relating to this Agreement,
including its validity, interpretation, construction, performance, and
enforcement.

Section 9.09 Amendments and Waivers. The parties may amend this Agreement only
by a written agreement of the parties that is identified as an amendment to this
Agreement. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party, and such waiver shall be limited
to the time and purpose specified therein. No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification of any
provision of the Private Placement Documents, or to exercise any consent right
hereunder, unless the same consideration also is offered to all of the Investors
pro rata to their agreed-upon investment in Purchased Shares provided herein;
provided, however, that CapGen may be reimbursed for any expense (including
legal fees and charges) it incurs in connection with any such amendment, waiver
or consent.

Section 9.10 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force, as long as both the economic and legal substance of
the transactions that this Agreement contemplates are not affected in any manner
materially adverse to any party.

Section 9.11 Captions. The descriptive headings of the Articles, Sections and
subsections and the table of contents of this Agreement are for convenience of
reference only, do not constitute a part of this Agreement, and do not affect
this Agreement’s construction or interpretation.

 

48



--------------------------------------------------------------------------------

Section 9.12 No Waiver; Cumulative Remedies. No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Section 9.13 Further Assurances. From and after the date of this Agreement, upon
the request of the Investors, on the one hand, or the Company and the Bank, on
the other, the Investors, the Company and the Bank, as applicable, shall execute
and deliver such other instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

Section 9.14 No Construction Against Drafter. Each party has participated in
negotiating and drafting this Agreement, so if an ambiguity or a question of
intent or interpretation arises, this Agreement is to be construed as if the
parties had drafted it jointly, as opposed to being construed against a party
because it was responsible for drafting one or more provisions of this
Agreement.

Section 9.15 Entire Agreement. This Agreement, including the schedules and
exhibits hereto constitutes the complete and exclusive expression of the
parties’ agreement on the matters contained in this Agreement. All prior and
contemporaneous negotiations and agreements between the parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings. In
entering into this Agreement, neither the Company and the Bank on the one hand,
or the Investors on the other, have relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in
this Agreement. No Investor has relied upon any statement, representation,
warranty or agreement of any other Investor in determining to enter into this
Agreement or to invest in any Securities. There are no conditions precedent to
the effectiveness of this Agreement, other than those expressly stated in this
Agreement.

Section 9.16 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one and the same agreement. The signatures of all
of the parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile shall have the same force and
effect as a manually executed original. This Agreement is effective upon
delivery of one executed counterpart from each party to the other parties.

Section 9.17 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under the Private Placement Documents are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under any Private Placement Document. Nothing contained herein or in
any other Private Placement Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as, and
the Company acknowledges that the Investors do not so constitute, a partnership,
an association, a joint venture or any other kind of group or entity, or create
any implication or presumption that

 

49



--------------------------------------------------------------------------------

the Investors are in any way acting in concert or as a group or entity with
respect to such obligations or the transactions contemplated by the Private
Placement Documents or any matters. The Company acknowledges that the Investors
are not acting (i) jointly, (ii) in concert or (iii) as a group, and the Company
shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Private Placement Documents. The decision of
each Investor to purchase Securities pursuant to the Private Placement Documents
has been made by such Investor independently of, and without reliance on, any
other Investor. Each Investor acknowledges that no other Investor has acted as
agent or fiduciary for or representative of such Investor in connection with
such Investor making its investment hereunder and that no other Investor will be
acting as agent or fiduciary for or representative of such Investor in
connection with monitoring such Investor’s investment in the Securities or
enforcing its rights under the Private Placement Documents. The Company and each
Investor confirms that each Investor has independently participated with the
Company in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of any other Private Placement Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby is solely for
convenience. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Private Placement Document is between the
Company and a Investor, solely, and not between the Company and the Investors
collectively and not between and among the Investors.

[SIGNATURE PAGES FOLLOW]

 

50



--------------------------------------------------------------------------------

The parties have caused this Agreement to be executed as of the date first above
written by their respective duly authorized officials.

 

JACKSONVILLE BANCORP, INC. By:   /s/ Stephen C. Green       Name: Stephen C.
Green   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Subscription Amount1    

Up to $25,000,000.00

  CAPGEN CAPITAL GROUP IV LP

Number of Purchased Shares: Up to 25,000

    BY:   CAPGEN CAPITAL GROUP IV LLC,      

AS GENERAL PARTNER OF CAPGEN

CAPITAL GROUP IV LP

          By:   /s/ John R. Caughey       Name: John R. Caughey       Title:
Vice President and Chief Financial Officer

 

 

 

 

1 The Subscription Amount and the number of Purchased Shares to be bought by
CapGen are subject to the condition that in no event will such Purchased Shares
(when considered on a fully converted basis), together with all other shares of
Company Common Stock held by CapGen and its affiliates, exceed 49.9% of the
Company’s outstanding shares of Company Common Stock at any time. The actual
Subscription Amount and the Number of Purchased Shares shall be reduced, as
necessary, from the maximum amount and maximum number of Purchased Shares shown
above to an amount and number that, assuming Conversion of all Purchased Shares
sold hereunder, will not exceed 49.9% of the Company’s outstanding shares of
Common Stock upon the Closing.



--------------------------------------------------------------------------------

SCHEDULE I

FORM OF PREFERRED STOCK DESIGNATION



--------------------------------------------------------------------------------

JACKSONVILLE BANCORP, INC.

ARTICLES OF AMENDMENT

to the

AMENDED AND RESTATED ARTICLES OF INCORPORATION

DESIGNATING

MANDATORILY CONVERTIBLE, NONCUMULATIVE, NONVOTING, PERPETUAL PREFERRED STOCK,

SERIES A

JACKSONVILLE BANCORP, INC., a corporation organized and existing under the laws
of the State of Florida (the “Corporation”), in accordance with the provisions
of Section 607.0602 of the Florida Business Corporation Act (the “FBCA”), hereby
certifies:

I.

The name of the Corporation is “Jacksonville Bancorp, Inc.”

II.

The Corporation’s Board of Directors, in accordance with the Corporation’s
Amended and Restated Articles of Incorporation, as amended (the “Articles”) and
bylaws, as amended (the “Bylaws”) and applicable law, including Sections
607.0602 and 607.0621 of the FBCA, has adopted the following resolution on
[            ], 2012 for the purpose of designating and establishing a series of
shares of $0.01 par value preferred stock of the Corporation designated as
“Mandatorily Convertible, Noncumulative, Nonvoting, Perpetual Preferred Stock,
Series A”:

RESOLVED, that pursuant to the Corporation’s Articles and Bylaws and applicable
law, a series of preferred stock, par value $0.01 per share, from the
Corporation’s authorized shares hereby is created, and that the designation and
number of shares of such series, and the voting and other powers, preferences
and relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof, of the shares of such series, are as
follows:

Section 1. Designation. There is created hereby from the Corporation’s
authorized, undesignated and unissued shares of Preferred Stock, a series of
Preferred Stock designated as the “Mandatorily Convertible, Noncumulative,
Nonvoting, Perpetual Preferred Stock, Series A”, $0.01 par value per share (the
“Series A Preferred Stock”).

Section 2. Number of Shares. The total number of authorized shares of Series A
Preferred Stock shall be 75,000 shares, which may from time to time be increased
or decreased (but not below the number then outstanding) by the Corporation’s
Board of Directors.

Section 3. Definitions. As used herein, the following terms shall have the
meanings specified below:

“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity. The term “control”
(including the terms “controlling”, “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Articles” has the meaning set forth in the recitals.

“Average VWAP” means the average of the VWAP for each Trading Day in the
relevant period.

“BHC Act” means the federal Bank Holding Company Act of 1956, as amended, and
the Federal Reserve regulations thereunder.

“Board” or “Board of Directors” means the Corporation’s board of directors or,
with respect to any action to be taken by such board of directors, any committee
of the board of directors duly authorized to take such action.

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions in New York, New York or
Jacksonville, Florida are authorized or required by law, regulation or executive
order to close.

“CapGen” has the meaning set forth in Section 5(a).

“CIBC Act” means the federal Change in Bank Control Act, as amended, and the
Federal Reserve regulations thereunder.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.

“Conversion” means a Mandatory Conversion.

“Conversion Date” has the meaning set forth in Section 5(a).

“Conversion Price” means the Liquidation Amount per share of Series A Preferred
Stock divided by the Conversion Rate then in effect. The initial Conversion
Price is $[            ].

“Conversion Rate” means, initially, [            ] shares of Common Stock per
share of Series A Preferred Stock issuable upon Conversion, based on an initial
Conversion Price of $[            ] per share of Common Stock, and is subject to
adjustment as provided herein.

“Corporation” has the meaning set forth in the preamble.

“Current Market Price” of the Common Stock on any day, means the Average VWAP of
the Common Stock for the 10 consecutive Trading Days ending on the earlier of
the day in question and the day before the ex-date or other specified date with
respect to the issuance or distribution requiring such computation,
appropriately adjusted to take into account the occurrence during such period of
any event described in clauses (i) through (vi) of Section 6(e). For purposes of
this definition, “ex-date” means the first date on which the shares of the
Common Stock trade on the applicable exchange or in the applicable market,
regular way, without the right to receive an issuance or distribution.

“Depositary” means DTC or its nominee, Cede & Co., or any successor appointed by
the Corporation.

“Dividend Payment Date” means [__________ 15] and [__________ 15] of each year,
commencing [__________ 15], 2012.

“Dividend Payment Commencement Date” means [__________ 15], 2012.

“Dividend Period” means the period commencing on and including a Dividend
Payment Date (or, with respect to the first Dividend Period, commencing on and
including the Issue Date) and ending on and including the day immediately
preceding the next succeeding Dividend Payment Date.

 

2



--------------------------------------------------------------------------------

“Dividend Threshold Amount” has the meaning set forth in Section 6(g)(D).

“DTC” means The Depository Trust Company.

“Electing Share” has the meaning set forth in Section 7.

“Exchange Property” has the meaning set forth in Section 7.

“Expiration Date” has the meaning set forth in Section 6(d)(vi).

“FBCA” has the meaning set forth in the preamble.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“Holder” means the Person in whose name the shares of the Series A Preferred
Stock are registered, which may be treated by the Corporation and the Transfer
Agent as the absolute owner of the shares of Series A Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

“Issue Date” means the first date of issuance of shares of Series A Preferred
Stock.

“Junior Stock” means the Common Stock and any other class or series of
Corporation capital stock (including Preferred Stock of any other series) issued
in the future, unless the terms of which expressly provide that it ranks senior
to, or on a parity with, Series A Preferred Stock as to rights dividend rights
and/or as to on liquidation, dissolution or winding up of the Corporation.

“Liens” has the meaning set forth in Section 8(b).

“Liquidation Amount” means, initially, $1,000 per share of Series A Preferred
Stock (as subsequently adjusted for any split, subdivision, combination,
consolidation, recapitalization or similar event with respect to the Series A
Preferred Stock).

“Liquidation Preference” has the meaning set forth in Section 10(a).

“Mandatory Conversion” has the meaning set forth in Section 5(a).

“Market Disruption Event” means any of the following events has occurred:
(i) any suspension of, or limitation imposed on, trading by the SEC or the
relevant exchange or quotation system during any period or periods aggregating
one half-hour or longer and whether by reason of movements in price exceeding
limits permitted by the SEC or relevant exchange or quotation system or
otherwise relating to the Common Stock or in futures or option contracts
relating to the Common Stock on the relevant exchange or quotation system,
(ii) any event (other than a failure to open or a closure as described below)
that disrupts or impairs the ability of market participants during any period or
periods aggregating one half-hour or longer in general to effect transactions
in, or obtain market values for, the Common Stock on the relevant exchange or
quotation system or futures or options contracts relating to the Common Stock on
any relevant exchange or quotation system, or (iii) the failure to open of the
exchange or quotation system on which the Common Stock or futures or options
contracts relating to the Common Stock are traded or the closure of such
exchange or quotation system prior to its respective scheduled closing time for
the regular trading session on such day (without regard to after hours or other
trading outside the regular trading session hours), unless such earlier closing
time is announced by such exchange or quotation system at least one hour prior
to the earlier of the actual closing time for the regular trading session on
such day and the submission deadline for orders to be entered into such exchange
or quotation system for execution at the actual closing time on such day.

“Nasdaq” means the Nasdaq Global Market or other Nasdaq market in which the
Corporation’s Common Stock is then traded.

 

3



--------------------------------------------------------------------------------

“Notice of Mandatory Conversion” has the meaning set forth in Section 5(b).

“Parity Stock” means any class or series of Corporation capital stock (other
than the Series A Preferred Stock) authorized in the future, the terms of which
expressly provide that such class or series will rank on a parity with Series A
Preferred Stock as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Corporation (in each case without regard to
whether dividends accrue cumulatively or noncumulatively).

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.

“Preferred Stock” means any and all series of the Corporation’s preferred stock,
including the Series A Preferred Stock.

“Purchased Shares” has the meaning set forth in Section 6(d)(vi).

“Record Date” means, (i) with respect to payment of dividends on outstanding
shares of Series A Preferred Stock, the 1st calendar day immediately preceding
the relevant Dividend Payment Date or such other record date fixed by the Board
of Directors that is not more than 60 nor less than 10 days prior to such
Dividend Payment Date, and (ii) for purpose of an adjustment to the Conversion
Rate pursuant to Section 6, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of the Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

“Record Holder” means, as to any day, the Holder of record of outstanding shares
of Series A Preferred Stock as they appear on the stock register of the
Corporation or its Transfer Agent at the close of business on such day.

“Regulatory Approvals” with respect to any Holder, means the collective
reference, to the extent applicable and required to permit such Holder to
convert such Holder’s shares of Series A Preferred Stock into Common Stock and
to own such Common Stock without such Holder being in violation of applicable
law, the receipt of approvals and authorizations of, filings and registrations
with, notifications to, or expiration or termination of any applicable waiting
period under, the BHC Act, the CIBC Act or any similar state laws,
Hart-Scott-Rodino Antitrust Improvements Act of 1976 or the competition or
merger control laws of other jurisdictions, in each case to the extent necessary
to permit such Holder to convert such shares of Series A Preferred Stock and own
shares of Common Stock pursuant to these Articles of Amendment.

“Reorganization Effective Time” has the meaning set forth in Section 7.

“Reorganization Event” has the meaning set forth in Section 7.

“SEC” means the United States Securities and Exchange Commission.

“Series A Preferred Stock” has the meaning set forth in Section 1.

“Series A Preferred Stock Certificate” has the meaning set forth in Section 20.

“Shareholder Approvals” means all approvals by the Corporation’s shareholders
necessary to (i) approve the issuance of Common Stock upon the Mandatory
Conversion for purposes of Rule 5635 of the Nasdaq Listing Rules, and (ii) amend
the Articles to increase the number of authorized shares of Common Stock to
permit the Mandatory Conversion in full and to provide additional authorized
shares of Common Stock for general corporate purposes.

“Spin-Off” has the meaning set forth in Section 6(d)(iv)(B).

 

4



--------------------------------------------------------------------------------

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the Nasdaq is open for trading, or, if the Common Stock (or any other
securities, cash or other property into which shares of the Series A Preferred
Stock becomes convertible in connection with any Reorganization Event) is not
listed on the Nasdaq, any day on which the principal national securities
exchange or trading system on which the Common Stock (or such other property) is
listed or traded is open for trading, or, if the Common Stock (or such other
property) is not listed on a national securities exchange or traded on a trading
system, any Business Day. A “Trading Day” only includes those days that have a
scheduled closing time of 4:00 P.M. Eastern Time or the then standard closing
time for regular trading on the relevant exchange or trading system.

“Transfer Agent” means, initially, Registrar and Transfer Company, and any
successor transfer agent as provided in Section 19. The Transfer Agent shall
also be the registrar for the Series A Preferred Stock.

“U.S. Alien Holder” means a Holder that is not treated as a United States person
for U.S. federal income tax purposes as defined under Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended from time to time.

“Voting Parity Stock” means, with regard to any matter as to which the holders
of Series A Preferred Stock are entitled to vote as specified in Section 13(b)
of these Articles of Amendment, any and all series of Parity Stock upon which
like voting rights have been conferred and are exercisable with respect to such
matter.

“VWAP” means, on any Trading Day the volume weighted average price per share of
Common Stock as displayed on Bloomberg (or any successor service) in respect of
the period from 9:30 A.M. to 4:00 P.M., Eastern Time, on such Trading Day; or,
if such price is not available, the volume weighted average price means the
market value per share of our Common Stock on such trading day as determined by
a nationally recognized independent investment banking firm retained by the
Corporation for this purpose.

Section 4. Dividends.

(a) Commencing on the Issue Date, Holders of shares of outstanding Series A
Preferred Stock shall be entitled to receive, when, as and if declared by the
Board of Directors out of Corporation funds legally available therefor,
noncumulative dividends in arrears at the rate per annum of 15% per share on the
Liquidation Amount (equivalent to $150.00 per annum per share), payable
semi-annually on each Dividend Payment Date beginning on the Dividend Payment
Commencement Date until the Conversion Date. Dividends will be payable on a
Dividend Payment Date to Holders that are Record Holders as of the applicable
Record Date with respect to such Dividend Payment Date, but only to the extent a
dividend has been declared to be payable on such Dividend Payment Date. If any
Dividend Payment Date is not a Business Day, the dividend payable on such date
shall be paid on the next succeeding Business Day without adjustment and without
interest. Accumulations of dividends on shares of Series A Preferred Stock shall
not bear interest. Dividends payable for any period other than a full Dividend
Period (based on the number of actual days elapsed during the period) shall be
computed on the basis of days elapsed over a 360-day year consisting of twelve
30-day months.

(b) Dividends on the Series A Preferred Stock are not cumulative. To the extent
that the Corporation’s Board of Directors does not declare and pay dividends on
the Series A Preferred Stock for a Dividend Period prior to the related Dividend
Payment Date, in full or otherwise, such unpaid dividend shall not accrue and
shall not be payable. The Corporation shall have no obligation to pay dividends
for such Dividend Period after the Dividend Payment Date for such Dividend
Period or to pay interest (or any other sum of money in lieu of interest) with
respect to such scheduled, but missed dividends, whether or not the Corporation
declares dividends on the Series A Preferred Stock for any subsequent Dividend
Period.

(c) So long as any share of Series A Preferred Stock remains outstanding, no
dividend or distribution shall be declared or paid upon, or any sum set apart
for the payment of dividends upon, the Common Stock or any other shares of
Junior Stock (other than dividends payable solely in shares of Common Stock) or
Parity Stock, subject to this Section 4(d) in the case of Parity Stock, and no
Common Stock, Junior Stock or Parity Stock shall be, directly or indirectly,
purchased, redeemed or otherwise acquired for consideration by the Corporation
or any of its subsidiaries unless all dividends on all outstanding shares of the
Series A Preferred Stock for any Dividend Period have been declared and paid in
full (or have been declared and a sum sufficient for the

 

5



--------------------------------------------------------------------------------

payment thereof has been set aside for the benefit of the Holders of shares of
Series A Preferred Stock on the applicable Record Date). The foregoing
limitation shall not apply to (i) any dividends or distributions of rights or
Junior Stock in connection with a shareholders’ rights plan or any redemption or
repurchase of rights pursuant to any shareholders’ rights plan; (ii) the
acquisition by the Corporation or any of its subsidiaries of record ownership in
Junior Stock or Parity Stock for the beneficial ownership of any other persons
(other than for the beneficial ownership by the Corporation or any of its
subsidiaries), including as trustees or custodians; and (iii) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock for
or into other Parity Stock (with the same or lesser aggregate liquidation
amount) or Junior Stock, in each case, solely to the extent required pursuant to
binding contractual agreements entered into prior to the Issue Date or any
subsequent agreement for the accelerated exercise, settlement or exchange
thereof for Common Stock.

(d) When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the Holders thereof on the applicable
Record Date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon shares of Series A Preferred Stock and any shares of
Parity Stock, all dividends declared on shares of Series A Preferred Stock and
all such Parity Stock and payable on such Dividend Payment Date (or, in the case
of Parity Stock having dividend payment dates different from the Dividend
Payment Dates, on a dividend payment date falling within the Dividend Period
related to such Dividend Payment Date) shall be declared pro rata so that the
respective amounts of such dividends declared shall bear the same ratio to each
other as full dividends payable on the Series A Preferred Stock for such
Dividend Period and all Parity Stock payable on such Dividend Payment Date (or,
in the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to the dividends being
declared by the Board of Directors out of legally available funds and including,
in the case of Parity Stock that bears cumulative dividends, all accrued but
unpaid dividends) bear to each other. If the Board of Directors determines not
to pay any dividend or a full dividend on a Dividend Payment Date, the
Corporation will provide written notice to the Holders of shares of Series A
Preferred Stock prior to such Dividend Payment Date.

(e) If the Conversion Date is on or prior to the Dividend Payment Commencement
Date, no Holder of shares of Series A Preferred Stock will have any right to
receive any dividends on the Series A Preferred Stock with respect to such
Dividend Period, whether upon Conversion or otherwise.

(f) All dividends on shares of Series A Preferred Stock shall be paid solely in
cash.

(g) Prior to the Conversion Date, shares of Common Stock issuable upon
Conversion of any shares of Series A Preferred Stock shall not be deemed
outstanding for any purpose, and Holders of shares of Series A Preferred Stock
shall have no rights as holders or otherwise with respect to the Common Stock
(including voting rights, rights to respond to tender offers for the Common
Stock and rights to receive any dividends or other distributions on the Common
Stock) by virtue of holding shares of Series A Preferred Stock.

Section 5. Mandatory Conversion; Conversion Procedures.

(a) Effective as of the close of business on the Business Day on which the
Shareholder Approvals are received (the “Conversion Date”) with respect to
Series A Preferred Stock, all shares of Series A Preferred Stock shall, without
any action by the holders, automatically convert into the number of shares of
Common Stock as set forth below (the “Mandatory Conversion”). Upon the
Conversion Date, each certificate representing shares of Series A Preferred
Stock shall represent solely the right to receive a certificate representing the
number of shares of Common Stock issued upon the Conversion Date for the shares
of Series A Preferred Stock represented by each such certificate, upon proper
surrender of such certificates to the Corporation or cancellation of such book
entries on the Corporation’s or its Transfer Agent’s records, as applicable. The
number of shares of Common Stock into which a share of Series A Preferred Stock
shall be convertible shall be determined by dividing the Liquidation Amount by
the Conversion Price (subject to the conversion procedures of Section 6 hereof)
plus cash in lieu of fractional shares in accordance with Section 9 hereof.

 

6



--------------------------------------------------------------------------------

(b) Upon receipt of the Shareholder Approvals, the Corporation shall provide
promptly, but in any event within five (5) Business Days thereafter, notice of
conversion to each Holder (such notice a “Notice of Mandatory Conversion”). In
addition to any information required by applicable law or regulation, the Notice
of Mandatory Conversion with respect to such Holder shall state, as appropriate:

 

  (i) the Conversion Date;

 

  (ii) a form of letter of transmittal to be completed and returned to the
Transfer Agent;

 

  (iii) the number of shares of Common Stock (plus cash in lieu of fractional
shares, if any pursuant to Section 9) received upon Conversion of each share of
Series A Preferred Stock held of record by such Holder upon such Mandatory
Conversion; and

 

  (iv) the place or places where Series A Preferred Stock Certificates (if held
in certificated form) held of record by such Holder are to be surrendered for
issuance of certificates representing shares of Common Stock.

(c) Upon receipt by the Transfer Agent of a completed and duly executed letter
of transmittal as contemplated by Section 5(b), and proper surrender of the
Series A Preferred Stock certificate (if held in certificated form), the
Corporation shall, within two (2) Business Days following notification from the
Transfer Agent of the proper surrender of such certificate, instruct the
Transfer Agent to issue a certificate for that number of shares of Common Stock
issuable upon the Conversion of the shares of Series A Preferred Stock
represented by such certificate.

Section 6. Certain Conversion Procedures and Adjustments.

(a) On the Conversion Date, the Series A Preferred Stock shall no longer be
outstanding, and dividends shall no longer accrue, be declared or paid on any
shares of Series A Preferred Stock for the current Dividend Period and any prior
Dividend Periods and, in each case, subject to the right of Holders of such
shares to receive solely (i) the number of shares of Common Stock into which
such shares of Series A Preferred Stock are convertible, and (ii) payments, if
any, to which such Holders are entitled pursuant to Sections 5 and 9, as
applicable.

(b) Shares of Series A Preferred Stock duly converted in accordance herewith, or
otherwise reacquired by the Corporation, shall resume the status of authorized
and unissued Preferred Stock, undesignated as to series and available for future
issuance, provided that any such cancelled shares of Series A Preferred Stock
may be reissued only as shares of any series of Preferred Stock other than
Series A Preferred Stock.

(c) The Record Holder of the Series A Preferred Stock shall be solely entitled
to receive the Common Stock and/or cash, securities or other property issuable
upon the Conversion, and, prior to the Conversion, shall not be treated for any
purpose as the Record Holder(s) of such shares of Common Stock and/or other
securities. No shares of Common Stock issuable upon the Conversion shall be
issued to a Person other than the respective Record Holders of shares of Series
A Preferred Stock.

(d) The Conversion Rate shall be adjusted from time to time as follows:

 

  (i) If the Shareholder Approvals are not received within 75 calendar days
following the Issue Date, the Conversion Price will be decreased (in addition to
any other adjustments pursuant to this Section 6) by 10% effective as of 76th
day following the Issue Date and the Conversion Rate shall concurrently be
adjusted to give effect to such change.

 

7



--------------------------------------------------------------------------------

  (ii) If the Corporation issues Common Stock as a dividend or distribution on
the Common Stock to all holders of the Common Stock (other than in connection
with a Reorganization Event), or if the Corporation effects a share split or
share combination of the Common Stock, the Conversion Rate will be adjusted
based on the following formula:

 

CR1    =      CR0 × [OS1 /OS0] where         CR0    =      the Conversion Rate
in effect at the close of business on the Record Date CR1    =      the new
Conversion Rate in effect immediately after the Record Date OS0    =      the
number of shares of Common Stock outstanding at the close of business on the
Record Date prior to giving effect to such event OS1    =      the number of
shares of Common Stock that would be outstanding immediately after, and solely
as a result of, such event.

Any adjustment made pursuant to this clause (ii) shall become effective on the
date that is immediately after (x) the Record Date or (y) the date on which such
split or combination becomes effective, as applicable. If any dividend or
distribution described in this clause (ii) is declared but not so paid or made,
the new Conversion Rate shall be readjusted to the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

  (iii) If the Corporation issues to all holders of Common Stock any rights,
warrants, options or other securities (other than rights issued pursuant to a
shareholder rights plan or rights or warrants issued in connection with a
Reorganization Event) entitling them for a period of not more than 60 days after
the date of issuance thereof to subscribe for or purchase shares of Common
Stock, or if the Corporation issues to all holders of Common Stock securities
convertible into Common Stock for a period of not more than 60 days after the
date of issuance thereof, in either case at an exercise price per share of
Common Stock or a conversion price per share of Common Stock less than the
Current Market Price of the Common Stock on the Record Date, the Conversion Rate
will be adjusted based on the following formula:

 

CR1    =      CR0 × [(OS0 + X) / (OS0 + Y)] where         CR0    =      the
Conversion Rate in effect at the close of business on the Record Date CR1    =
     the new Conversion Rate in effect immediately after the Record Date OS0   
=      the number of shares of Common Stock outstanding at the close of business
on the Record Date

 

8



--------------------------------------------------------------------------------

X    =    the total number of shares of Common Stock issuable pursuant to such
rights, warrants, options, other securities or convertible securities (or upon
conversion of such securities) Y    =    the number of shares of Common Stock
equal to the quotient of (A) the aggregate price payable to exercise such
rights, warrants, options, other securities (or the conversion price for such
securities paid upon conversion) and (B) the Current Market Price per share of
Common Stock immediately preceding the date of announcement for the issuance of
such rights, warrants, options, other securities or convertible securities.

For purposes of this clause (iii), in determining whether any rights, warrants,
options, other securities or convertible securities entitle the holders to
subscribe for or purchase, or exercise a conversion right for, Common Stock at
less than the applicable Current Market Price per share of Common Stock on the
applicable date, and in determining the aggregate exercise or conversion price
payable for such Common Stock, there shall be taken into account any
consideration the Corporation receives for such rights, warrants, options, other
securities or convertible securities and any amount payable on exercise or
conversion thereof, with the value of such consideration, if other than cash, to
be determined in good faith by the Board of Directors. If any right, warrant,
option, other security or convertible security described in this clause (iii) is
not exercised or converted prior to the expiration of the exercisability or
convertibility thereof, the new Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect if such right, warrant, option,
other security or convertible security had not been so issued.

Any adjustment made pursuant to this clause (iii) shall become effective on the
date that is immediately after the Record Date.

 

  (iv) (A) If the Corporation distributes capital stock (other than Common
Stock), evidences of indebtedness or other assets or property of the Corporation
to all holders of the Common Stock, excluding:

 

  (x) dividends, distributions, rights, warrants, options, other securities or
convertible securities referred to in clause (ii) or (iii) above,

 

  (y) dividends or distributions paid exclusively in cash, and

 

  (z) Spin-Offs (as described below),

then the Conversion Rate will be adjusted based on the following formula:

 

CR1    =    CR0 × [SP0 /(SP0 - FMV)] where      

 

9



--------------------------------------------------------------------------------

CR0    =    the Conversion Rate in effect at the close of business on the Record
Date CR1    =    the new Conversion Rate in effect immediately after the Record
Date SP0    =    the Current Market Price of the Common Stock on the Record Date
FMV    =    the fair market value (as determined in good faith by the Board of
Directors) of the capital stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of Common Stock on the Record
Date.

Notwithstanding the immediately preceding sentence, if “FMV” with respect to any
distribution of shares of capital stock, evidences of indebtedness or other
assets or property of the Corporation is equal to or greater than “SP0” with
respect to such distribution, then in lieu of the foregoing adjustment, adequate
provision shall be made so that each holder of Series A Preferred Stock shall
have the right to receive on the date such shares of capital stock, evidences of
indebtedness or other assets or property of the Corporation are distributed to
holders of Common Stock, for each share of Series A Preferred Stock, the amount
of shares of capital stock, evidences of indebtedness or other assets or
property of the Corporation such holder of Series A Preferred Stock would have
received had such holder of Series A Preferred Stock owned a number of shares of
Common Stock into which such Series A Preferred Stock is then convertible at the
conversion rate in effect on the Record Date for such distribution.

An adjustment to the Conversion Rate made pursuant to this clause (iv)(A) shall
be made successively whenever any such distribution is made and shall become
effective on the Record Date.

(B) If the Corporation distributes to all holders of the Common Stock, capital
stock of any class or series, or similar equity interest, of or relating to a
subsidiary or other business unit of the Corporation (a “Spin-Off”), the
Conversion Rate will be adjusted based on the following formula:

 

CR1    =    CR0 × [(FMV0 + MP0) /MP0] where:       CR0    =    the Conversion
Rate in effect at the close of business on the Record Date CR1    =    the new
Conversion Rate in effect immediately after the Record Date FMV0    =    the
average volume weighted average price of the capital stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
Common Stock for the 10 consecutive Trading Days commencing on, and including,
the third Trading Day after the date on which “ex-distribution

 

10



--------------------------------------------------------------------------------

      trading” commences for such dividend or distribution with respect to the
Common Stock on the Nasdaq or such other national or regional exchange or
association or over-the-counter market or if not so traded or quoted, the fair
market value (as determined in good faith by the Board of Directors) of the
capital stock or similar equity interests distributed to holders of the Common
Stock applicable to one share of the Common Stock MP0    =    the Average VWAP
of the Common Stock for the 10 consecutive Trading Days commencing on, and
including, the third Trading Day after the date on which “ex-distribution
trading” commences for such dividend or distribution with respect to the Common
Stock on the Nasdaq or such other U.S. national or regional exchange or market
that is at that time the principal exchange or market for the Common Stock.

An adjustment to the Conversion Rate made pursuant to this clause (iv)(B) will
occur on the 10th Trading Day from and including the effective date of the
Spin-Off; provided that in respect of any conversion within the 10 Trading Days
immediately following and including the date of the Spin-Off, references with
respect to the Spin-Off to “the 10 consecutive Trading Days” shall be deemed
replaced with a period of consecutive Trading Days containing such lesser number
of Trading Days as have elapsed between the effective date of such Spin-Off and
the Conversion Date and the adjustment in respect of such conversion shall occur
immediately prior to the conversion.

If any such dividend or distribution described in this clause (iv) is declared
but not paid or made, the new Conversion Rate shall be readjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

  (v) If the Corporation pays or makes any dividend or distribution consisting
exclusively of cash to all holders of Common Stock in excess of regular
quarterly dividends equal to the Dividend Threshold Amount, the Conversion Rate
will be adjusted based on the following formula:

 

CR1    =    CR0 × [SP0 /(SP0 - C)] where:       CR0    =    the Conversion Rate
in effect at the close of business on the Record Date CR1    =    the new
Conversion Rate in effect immediately after the Record Date SP0    =    the
Current Market Price of the Common Stock as of the Record Date C    =    the
excess of the amount in cash per share that the Corporation distributes to
holders of the Common Stock over the Dividend Threshold Amount.

 

11



--------------------------------------------------------------------------------

An adjustment to the Conversion Rate made pursuant to this clause (v) shall
become effective on the date fixed for determination of the holders of Common
Stock entitled to receive such dividend or distribution. If any dividend or
distribution described in this clause (v) is declared but not so paid or made,
the new Conversion Rate shall be readjusted to the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

  (vi) If the Corporation or any of its subsidiaries makes a payment in respect
of a tender offer or exchange offer for the Common Stock to the extent that the
cash and value of any other consideration included in the payment per share of
Common Stock exceeds the Current Market Price per share of Common Stock on the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer (the “Expiration Date”), the
Conversion Rate will be adjusted based on the following formula:

 

CR1    =    CR0 × [(FMV + (SP1 × OS1)) / (SP1 × OS0)] where:       CR0    =   
the Conversion Rate in effect at the close of business on the Expiration Date
CR1    =    the new Conversion Rate in effect immediately after the Expiration
Date FMV    =    The fair market value (as determined in good faith by the Board
of Directors) on the Expiration Date, of the aggregate value of all cash and any
other consideration paid or payable for the Common Stock validly tendered or
exchanged and not withdrawn as of the Expiration Date (the “Purchased Shares”)
OS0    =    the number of shares of Common Stock outstanding on the Expiration
Date, including any Purchased Shares OS1    =    the number of shares of Common
Stock outstanding on the Expiration Date, excluding any Purchased Shares SP1   
=    the Average VWAP of the Common Stock for the 10 consecutive Trading-Day
period commencing on the Trading Day next succeeding the Expiration Date.

If the application of the foregoing formula would result in a decrease in the
Conversion Rate, no adjustment to such Conversion Rate will be made. Any
adjustment to a Conversion Rate made pursuant to this clause (vi) shall become
effective on the date immediately following the last Trading Day included in the
determination of the Average VWAP of the Common Stock for purposes of SP1

 

12



--------------------------------------------------------------------------------

above; provided that in respect of any conversion within the 10 Trading Days
commencing on the Trading Day next succeeding the Expiration Date, references to
the “10 consecutive Trading Days” with respect to this clause (vi) shall be
deemed replaced with a period of consecutive Trading Days containing such lesser
number of Trading Days as have elapsed between the Expiration Date and the
Conversion Date, and the adjustment in respect of such conversion shall occur
immediately prior to the conversion. If the Corporation or one of its
subsidiaries is obligated to purchase Common Stock pursuant to any such tender
or exchange offer but is permanently prevented by applicable law from effecting
any such purchase or all such purchases are rescinded, the new Conversion Rate
shall be readjusted to be the Conversion Rate that would be in effect if such
tender or exchange offer had not been made.

 

  (vii) If the Corporation has in effect a shareholder rights plan while any
shares of Series A Preferred Stock remain outstanding, Holders of Series A
Preferred Stock will receive, upon a conversion of Series A Preferred Stock, in
addition to Common Stock, rights under the Corporation’s shareholder rights
agreement unless, prior to such conversion, the rights have expired, terminated
or been redeemed or unless the rights have separated from the Common Stock. If
the rights provided for in the shareholder rights plan have separated from the
Common Stock in accordance with the provisions of the applicable shareholder
rights agreement so that Holders of Series A Preferred Stock would not be
entitled to receive any rights in respect of the Common Stock, if any, that the
Corporation is required to deliver upon conversion of Series A Preferred Stock,
the Conversion Rate will be adjusted at the time of separation as if the
Corporation had distributed to all holders of the Common Stock, capital stock,
evidences of indebtedness or other assets or property pursuant to clause
(iv) above, subject to readjustment upon the subsequent expiration, termination
or redemption of the rights. A distribution of rights pursuant to a shareholder
rights plan will not trigger an adjustment to the Conversion Rates pursuant to
clauses (iii) or (iv) above.

(e) The Corporation may make such increases in the Conversion Rate, in addition
to any other increases required by this Section 6, if the Board of Directors
deems it advisable in order to avoid or diminish any income tax to holders of
the Common Stock resulting from any dividend or distribution of the
Corporation’s shares (or issuance of rights or warrants to acquire shares) or
from any event treated as such for income tax purposes or for any other reasons.
If any adjustment to the Conversion Rate is treated as a distribution to any
U.S. Alien Holder which is subject to withholding tax, the Corporation (or the
Transfer Agent or any paying agent on behalf of the Corporation) may set off any
withholding tax that is required to be collected with respect to such deemed
distribution against cash payments and other distributions otherwise deliverable
to such Holder.

(f) No adjustment in any Conversion Rate will be required unless the adjustment
would require an increase or decrease of at least 1% of the Conversion Rate. If
the adjustment is not made because the adjustment does not change the Conversion
Rate by at least 1%, then the adjustment that is not made will be carried
forward and taken into account and included in any future adjustment. All
required calculations will be made to the nearest cent or 1/10,000th of a share.
Notwithstanding the foregoing, all adjustments not previously made shall have
effect with respect to the Conversion. No adjustment to the Conversion Rates
need be made if Holders may participate in the transaction that would otherwise
give rise to such adjustment, so long as the distributed assets or securities
the Holders would receive upon conversion of shares of Series A Preferred
Stock—if such assets or securities are convertible, exchangeable or
exercisable—are convertible, exchangeable or exercisable, as applicable, without
any loss of rights or privileges for a period of at least 45 days following
conversion of shares of Series A Preferred Stock.

 

13



--------------------------------------------------------------------------------

(g) The applicable Conversion Rate shall not be adjusted:

 

  (A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Corporation’s securities and the investment of additional optional amounts
in the Common Stock under any plan;

 

  (B) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan, employee agreement or arrangement or program of the
Corporation;

 

  (C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of the Issue Date;

 

  (D) as a result of payment of regular quarterly dividends on the Common Stock
not in excess of $0.01 per share (the “Dividend Threshold Amount”);

 

  (E) for a change in the par value of the Common Stock; or

 

  (F) as a result of a tender offer made solely to holders of fewer than 100
shares of the Common Stock.

(h) The Corporation shall have the power to resolve any ambiguity and its action
in so doing, as evidenced by a resolution of the Board, shall be final and
conclusive unless clearly inconsistent with the intent hereof.

(i) Whenever the Conversion Rate is to be adjusted, the Corporation shall:
(i) compute such adjusted Conversion Rate and prepare and transmit to the
Transfer Agent an Officers’ Certificate setting forth such adjusted Conversion
Rate, the method of calculating the adjusted Conversion Rate in reasonable
detail and the facts requiring such adjustment; (ii) as soon as practicable
following the determination of a revised Conversion Rate, provide, or cause to
be provided, a written notice to the Holders of shares of Series A Preferred
Stock of the occurrence of such event, a statement setting forth such revised
Conversion Rate, the method of calculating the adjusted Conversion Rate in
reasonable detail and the facts requiring such adjustment. Failure to deliver
such notice shall not affect the legality or validity of any such adjustment.

Section 7. Reorganization Events.

(a) In the event that any of the following events occurs prior to the Conversion
Date:

 

  (i) any consolidation or merger of the Corporation with or into another Person
(other than a merger or consolidation in which the Corporation is the continuing
corporation and in which the shares of Common Stock outstanding immediately
prior to the merger or consolidation are not exchanged for cash, securities or
other property of the Corporation or another Person),

 

  (ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the Corporation’s property and assets, or

 

  (iii) any reclassification of the Common Stock into securities including
securities other than the Common Stock (any such event specified in paragraphs
(a) through (c) of this Section 7, a “Reorganization Event”),

 

14



--------------------------------------------------------------------------------

then each share of Series A Preferred Stock outstanding immediately prior to
such Reorganization Event shall, without the consent of the Holders thereof,
remain outstanding but shall at each Holder’s option, subject to the applicable
rules of Nasdaq Global Market or any other national securities exchange or
automated quotation system where the Common Stock is listed and other applicable
laws and regulations, upon the effective date and time (“Reorganization
Effective Time”) of such Reorganization Event, be convertible into the kind of
securities, cash and other property receivable in such Reorganization Event
(without any interest thereon and without any right to dividends or
distributions thereon which have a record date that is prior to the
Reorganization Event) per share of Common Stock (the “Exchange Property”) as if
the Holder of such share of Series A Preferred Stock had converted such share
into Common Stock immediately prior to such Reorganization Event and exercised
his rights of election, if any, as to the kind or amount of securities, cash and
other property receivable upon such Reorganization Event (provided that if the
kind or amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event and in respect of which such
rights of election shall have been exercised (“Electing Share”), then, for the
purpose of this Section 7 the kind and amount of securities, cash and other
property receivable upon such Reorganization Event by the holder of each
Electing Share shall be deemed to be the weighted average of the kinds and
amounts so receivable per share by the holders of the Electing Shares). The
amount of Exchange Property receivable upon any Reorganization Event shall be
determined based upon the Conversion Rate in effect on such Reorganization
Effective Time.

The above provisions of this Section 7 shall similarly apply to successive
Reorganization Events and the provisions of Section 8 shall apply to any shares
of capital stock of the Corporation (or any successor) received by the holders
of Common Stock in any such Reorganization Event.

The Corporation (or any successor) shall, within 20 days of the Reorganization
Effective Time of any Reorganization Event, provide written notice to the
Holders of the occurrence of such event and of the kind and amount of the cash,
securities or other property that constitute the Exchange Property. Failure to
deliver such notice shall not affect the operation or effect of this Section 7.

The Corporation shall not enter into any agreement for a transaction
constituting a Reorganization Event unless such agreement provides for or does
not interfere with or prevent (as applicable) conversion of the Series A
Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 7.

Section 8. Reservation of Common Stock.

(a) Following the receipt of the Shareholder Approvals, the Corporation shall at
all times reserve and keep available out of its authorized and unissued Common
Stock or shares held in the treasury of the Corporation, solely for issuance
upon the conversion of shares of Series A Preferred Stock as herein provided,
free from any preemptive or other similar rights, such number of shares of
Common Stock as shall from time to time be issuable upon the conversion of all
the shares of Series A Preferred Stock then outstanding. For purposes of this
Section 8 (a), the number of shares of Common Stock that shall be deliverable
upon the conversion of all outstanding shares of Series A Preferred Stock shall
be computed as if at the time of computation all such outstanding shares were
held by a single Holder.

(b) Notwithstanding the foregoing Section 8(a), the Corporation shall be
entitled to deliver upon conversion of shares of Series A Preferred Stock, as
herein provided, shares of Common Stock reacquired and held in the treasury of
the Corporation (in lieu of the issuance of authorized and unissued shares of
Common Stock), so long as any such treasury shares are free and clear of all
liens, claims, charges, security interests or encumbrances (other than liens,
claims, charges, security interests and other encumbrances, if any, created by
the Holders) (“Liens”).

(c) All shares of Common Stock delivered upon conversion of the Series A
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all Liens.

(d) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of the Series A Preferred Stock, the
Corporation shall use its reasonable best efforts to comply with all federal and
state laws and regulations thereunder requiring the registration of such
securities with, or any approval of or consent to the delivery thereof by, any
governmental or regulatory authority.

 

 

15



--------------------------------------------------------------------------------

(e) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on the Nasdaq Global Market or any other national
securities exchange or automated quotation system, the Corporation shall, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, so long as the Common Stock shall be so listed on such exchange or
automated quotation system, all Common Stock issuable upon conversion of the
Series A Preferred Stock; provided, however, that if the rules of such exchange
or automated quotation system permit the Corporation to defer the listing of
such Common Stock until the first conversion of shares of Series A Preferred
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of
shares of Series A Preferred Stock in accordance with the requirements of such
exchange or automated quotation system at such time.

Section 9. Fractional Shares.

(a) No fractional shares of Common Stock shall be issued as a result of any
conversion of shares of Series A Preferred Stock.

(b) In lieu of any fractional share of Common Stock otherwise issuable in
respect of any Conversion, the Corporation shall at its option either (i) issue
to such Holder an amount of shares rounded up to the next whole share of Common
Stock or (ii) pay an amount in cash (computed to the nearest cent) equal to the
same fraction of the Current Market Price of the Common Stock as of the end of
the Trading Day preceding the Conversion Date.

(c) If more than one share of the Series A Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Series A Preferred Stock so surrendered.

Section 10. Liquidation Rights.

(a) Voluntary or Involuntary Liquidation. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, each Holder of shares of Series A Preferred Stock shall be
entitled to receive for each share of Series A Preferred Stock, out of the
assets of the Corporation or proceeds thereof (whether capital, surplus or
other) available for distribution to shareholders of the Corporation, subject to
the rights of any creditors of the Corporation, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock and
any other Junior Stock of the Corporation, payment in full in an amount equal to
the sum of (i) Liquidation Amount per share of Series A Preferred Stock and
(ii) any declared and unpaid dividends on such share to the extent provided in
Section 4 (all such amounts collectively, the “Liquidation Preference”).

(b) Partial Payment. If any distribution described in Section 10(a) of the
Corporation’s assets or the proceeds thereof are not sufficient to pay in full
the amounts payable with respect to all outstanding shares of Series A Preferred
Stock and the corresponding amounts payable with respect of any other
Corporation capital stock ranking equally with Series A Preferred Stock as to
such distribution, Holders of Series A Preferred Stock and the holders of such
other stock shall share ratably in any such distribution in proportion to the
full respective distributions (including, if applicable, dividends on such
amount) to which they are entitled.

(c) Residual Distributions. If the Liquidation Preference has been paid in full
to all Holders of Series A Preferred Stock and the corresponding amounts payable
with respect of any other Corporation capital stock ranking equally with Series
A Preferred Stock as to such distribution has been paid in full, the Holders of
the Series A Preferred Stock will have no right or claim to any of the remaining
assets of the Corporation (or the proceeds thereof).

 

16



--------------------------------------------------------------------------------

(d) Merger, Consolidation and Sale of Assets Not a Liquidation. For purposes of
this Section 10, a Reorganization Event, including, without limitation, the
merger or consolidation of the Corporation with any other corporation or other
entity, including a merger or consolidation in which the Holders of shares of
Series A Preferred Stock receive cash, securities or other property for their
shares, or the sale, lease, or exchange (for cash, securities or other property)
or pledge of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation.

Section 11. No Sinking Fund, etc. The shares of Series A Preferred Stock will
not be subject to any mandatory redemption, sinking fund or other similar
provisions. Holders of shares of Series A Preferred Stock will have no right to
require the Corporation to redeem or repurchase any shares of Series A Preferred
Stock.

Section 12. Status of Repurchased Shares. Shares of Series A Preferred Stock
that are converted into Common Stock or repurchased or otherwise acquired by the
Corporation shall revert to authorized but unissued shares of Preferred Stock
undesignated as to series (provided that any such cancelled shares of Series A
Preferred Stock may be reissued only as shares of any series of Preferred Stock
other than Series A Preferred Stock).

Section 13. Voting Rights.

(a) General. The Holders of shares of Series A Preferred Stock shall not have
any voting rights except as set forth below or as otherwise from time to time
required by law. Holders of shares of Series A Preferred Stock will be entitled
to one vote for each such share on any matter on which Holders of shares of
Series A Preferred Stock are entitled to vote, including any action by written
consent.

(b) Voting Rights as to Particular Matters. So long as any shares of Series A
Preferred Stock are outstanding, in addition to any other vote or consent of
shareholders required by law or by the Articles, the affirmative vote or consent
of the Holders of at least 66 2/3% of the shares of Series A Preferred Stock at
the time outstanding, voting as a separate class, given in person or by proxy,
by vote at any meeting called for the purpose, shall be necessary for effecting
or validating:

 

  (i) Authorization of Senior Stock. Any amendment or alteration of the Articles
or any articles of amendment thereto to authorize or create or increase the
authorized amount of, or any issuance of, any shares of, or any securities
convertible into or exchangeable or exercisable for shares of, any class or
series of Corporation capital stock Corporation ranking senior to the Series A
Preferred Stock with respect to either or both the payment of dividends and/or
the distribution of assets on any liquidation, dissolution or winding up of the
Corporation;

 

  (ii) Amendment of Series A Preferred Stock. Any amendment, alteration or
repeal of any provision of the Articles or these Articles of Amendment thereto
(including, unless no vote on such merger, consolidation or other transaction is
required by clause (iii) below, any amendment, alteration or repeal by means of
a merger, consolidation or otherwise) so as to adversely affect the rights,
preferences, privileges or voting powers of shares of Series A Preferred Stock;
or

 

  (iii)

Share Exchanges, Reclassifications, Mergers and Consolidations. Any
Reorganization Event, including, without limitation, a binding share exchange or
reclassification involving the shares of Series A Preferred Stock, or of a
merger or consolidation of the Corporation with another corporation or other
entity, unless in each case (x) the shares of Series A Preferred Stock remain
outstanding or, in the case of any such merger, consolidation or share exchange
with respect to which the Corporation is not the surviving or resulting entity,
are converted into or exchanged for preference securities of the surviving or
resulting entity or its ultimate parent, and (y) such shares remaining
outstanding or such preference securities, as the case may be, have such rights,
preferences,

 

17



--------------------------------------------------------------------------------

  privileges and voting powers, and limitations and restrictions thereof, taken
as a whole, as are not materially less favorable to the holders thereof than the
rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, of shares of Series A Preferred Stock immediately prior to
such consummation, taken as a whole; provided, however, any changes described in
Sections 13(b)(i) or (ii) in connection with or as a result of a Reorganization
Event or other event described in Section 13(b)(iii) shall require the vote of
the Holders of the Series A Preferred Stock;

provided further, however, that for all purposes of this Section 13(b), the
creation and issuance, or an increase in the authorized or issued amount,
whether pursuant to preemptive or similar rights or otherwise, of any other
series of Preferred Stock, or any securities convertible into or exchangeable or
exercisable for any other series of Preferred Stock, ranking equally with and/or
junior to Series A Preferred Stock with respect to the payment of dividends
(whether such dividends are cumulative or noncumulative) and the distribution of
assets upon liquidation, dissolution or winding up of the Corporation will not
be deemed to adversely affect the rights, preferences, privileges or voting
powers, and shall not require the affirmative vote or consent of, the Holders of
outstanding shares of the Series A Preferred Stock.

(c) Procedures for Voting and Consents. The rules and procedures for calling and
conducting any meeting of the Holders of Series A Preferred Stock (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Corporation’s Articles, the Corporation’s
Bylaws and applicable law and the rules of Nasdaq or any national securities
exchange or other trading facility, if any, on which Series A Preferred Stock is
listed or traded at the time.

Section 14. Record Holders. To the fullest extent permitted by applicable law,
the Corporation and the Transfer Agent may deem and treat the Record Holder of
any share of Series A Preferred Stock as the true and lawful owner thereof for
all purposes, and neither the Corporation nor such transfer agent shall be
affected by any notice to the contrary.

Section 15. Notices. All notices or communications in respect of Series A
Preferred Stock shall be sufficiently given if given in writing and delivered in
person, by overnight courier, or by first class mail, postage prepaid, or if
given in such other manner as may be permitted in these Articles of Amendment,
in the Articles or Bylaws or by applicable law. Notwithstanding the foregoing,
if shares of Series A Preferred Stock are issued in book-entry form through DTC
or any similar facility, such notices may be given to the Holders of Series A
Preferred Stock in any manner permitted by or customarily used by such facility
and its participants.

Section 16. No Preemptive Rights; No Redemption Rights. No share of Series A
Preferred Stock shall have any preemptive rights whatsoever under the Articles
and these Articles of Amendment as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted. No holder of shares of Series A Preferred Stock shall have at
any time the right to put such shares of Series A Preferred Stock to the
Corporation or to have the Corporation redeem any shares of Series A Preferred
Stock.

Section 17. Redemption by the Corporation. The Series A Preferred Stock shall
not be redeemable by the Corporation. In all events, any repurchase or
redemption of Series A Preferred Stock shall be subject to the prior approval of
the Corporation’s primary federal banking regulator, if required by applicable
law or regulation or if such approval is a requirement to the Series A Preferred
Stock being classified as Tier 1 capital (or the equivalent) for bank regulatory
purposes, together with any other required regulatory approvals.

Section 18. Replacement Stock Certificates. If any of the Series A Preferred
Stock Certificates shall be mutilated, lost, stolen or destroyed, the
Corporation shall, at the expense of the Holder, issue, in exchange and in
substitution for and upon cancellation of the mutilated Series A Preferred Stock
Certificate, or in lieu of and substitution for the Series A Preferred Stock
Certificate lost, stolen or destroyed, a new Series A Preferred Stock

 

18



--------------------------------------------------------------------------------

Certificate of like tenor and representing an equivalent amount of shares of
Series A Preferred Stock, but only upon receipt of evidence of such loss, theft
or destruction of such Series A Preferred Stock Certificate and indemnity, if
requested, satisfactory to the Corporation and the Transfer Agent.

Section 19. Transfer Agent, Registrar, Conversion and Dividend Paying Agent. The
duly appointed transfer agent, registrar, conversion and dividend paying agent
for shares of Series A Preferred Stock shall be the Transfer Agent. The
Corporation may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Corporation and the Transfer Agent; provided that
the Corporation shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Corporation shall send notice thereof by first-class mail,
postage prepaid, to the Holders of shares of Series A Preferred Stock.

Section 20. Form. The Series A Preferred Stock shall be issued in the form of
one or more definitive shares in fully registered form in substantially the form
attached hereto as Exhibit A (each, a “Series A Preferred Stock Certificate”),
which is hereby incorporated in and expressly made a part of these Articles of
Amendment. Each Series A Preferred Stock Certificate shall reflect the number of
shares of Series A Preferred Stock represented thereby, and may have notations,
legends or endorsements required by applicable law, applicable Nasdaq or other
securities exchange or DTC rules and arrangements, agreements to which the
Corporation is subject, if any, (provided that any such notation, legend or
endorsement is in a form acceptable to the Corporation). Each Series A Preferred
Stock Certificate shall be registered in the name or names of the Person or
Persons specified by the Corporation in a written instrument to the Transfer
Agent.

Two duly authorized officers of the Corporation shall sign each Series A
Preferred Stock Certificate for the Corporation, in accordance with the
Corporation’s Bylaws and applicable law, by manual or facsimile signature. If an
officer whose signature is on a Series A Preferred Stock Certificate no longer
holds that office at the time the Transfer Agent countersigned the Series A
Preferred Stock Certificate, the Series A Preferred Stock Certificate shall be
valid nevertheless. A Series A Preferred Stock Certificate shall not be valid
until an authorized signatory of the Transfer Agent manually countersigns Series
A Preferred Stock Certificate. Each Series A Preferred Stock Certificate shall
be dated the date of its countersignature.

Section 21. Stock Transfer and Stamp Taxes. The Corporation shall pay any and
all stock transfer and documentary stamp taxes that may be payable in respect of
any initial issuance or delivery of shares of Series A Preferred Stock or shares
of Common Stock or other securities issued on account of Series A Preferred
Stock pursuant hereto or certificates representing such shares or securities.
The Corporation shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
shares of Series A Preferred Stock or Common Stock or other securities in a name
other than that in which the shares of Series A Preferred Stock with respect to
which such shares or other securities are issued or delivered were registered,
or in respect of any payment to any person other than a payment to the Holder
thereof, and shall not be required to make any such issuance, delivery or
payment unless and until the person otherwise entitled to such issuance,
delivery or payment has paid to the Corporation the amount of any such tax or
has established, to the satisfaction of the Corporation, that such tax has been
paid or is not payable.

Section 22. Other Rights. The shares of Series A Preferred Stock shall not have
any rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein, or in the Articles or as provided by
applicable law.

III.

These Articles of Amendment were duly adopted by the Board of Directors on
____________, 2012.

[Signature Page to Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has authorized and caused these Articles of
Amendment to be signed by its President and Chief Executive Officer as of
____________, 2012.

 

JACKSONVILLE BANCORP, INC. By:     Name: Stephen C. Green Title: President and
Chief Executive Officer

 

20



--------------------------------------------------------------------------------

Exhibit A

 

Number

PA [ ]

   

Shares

[Number of Shares]

JACKSONVILLE BANCORP, INC.

INCORPORATED UNDER THE LAWS OF THE STATE OF FLORIDA

 

THIS CERTIFIES THAT

 

is the owner of

 

NAME

 

[NUMBER OF SHARES]

 

FULLY PAID AND NON-ASSESSABLE SHARES OF MANDATORILY CONVERTIBLE,

NONCUMULATIVE, NONVOTING, PERPETUAL PREFERRED STOCK, SERIES A, $0.01 PAR VALUE
OF

JACKSONVILLE BANCORP, INC.,

transferable on the books of the Corporation by the holder hereof, in person or
by duly authorized attorney, upon surrender of this Certificate properly
endorsed. This Certificate and the shares represented hereby are issued and
shall be subject to all of the provisions of the Articles of Incorporation, as
amended, and By-laws of the Corporation as now or hereafter amended to all of
which the holder hereof by acceptance hereby assents.

This certificate is not valid unless countersigned by the Transfer Agent.

WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.

 

Dated:    

COUNTERSIGNED AND

REGISTERED

Registrar and Transfer Company

 

    PRESIDENT & CHIEF EXECUTIVE OFFICER    

TRANSFER AGENT AND

REGISTRAR

 

  [CORPORATE SEAL]   By:__________________________ CORPORATE SECRETARY    
Authorized Signature

 

21



--------------------------------------------------------------------------------

JACKSONVILLE BANCORP, INC.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT DEPOSITS OR OTHER
OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FDIC OR ANY OTHER GOVERNMENTAL
AGENCY.

THE CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER OF THE
CORPORATION WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF OF THE CORPORATION AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS
OF SUCH PREFERENCES AND/OR RIGHTS. SUCH REQUEST SHOULD BE ADDRESSED TO THE
CORPORATION OR THE TRANSFER AGENT.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING
THERETO UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A STOCK PURCHASE AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVENESS DATE THEREOF, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE CORPORATION AT THE CORPORATION’S PRINCIPAL EXECUTIVE OFFICES.

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations:

 

TEN COM - as tenants in common  

UNIF GIFT MIN ACT - _______ Custodian ________

                                           (Cust)                       (Minor)

under Uniform Gifts to Minors Act _________________

                                                                   
      (State)

TEN ENT - as tenants by the entireties

JT TEN - as joint tenants with right of survivorship and not as tenants in
common

 

Additional abbreviations may also be used though not in the above list.

 

 

PLEASE INSERT SOCIAL SECURITY OR

OTHER

IDENTIFYING NUMBER OF ASSIGNEE

For value received, _______________________________________do hereby sell,
assign and transfer unto

________________________________________________________________________________________________Shares
of the Mandatorily Convertible Noncumulative Nonvoting Preferred Stock, Series
A, represented by the within Certificate, and do hereby irrevocably constitute
and appoint

________________________________________________________________________________________________Attorney
to transfer the Shares on the books of the within-named Corporation with full
power of substitution in the premises.

 

Dated: ________________   THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN “ELIGIBLE
GUARANTOR INSTITUTION”

 

22



--------------------------------------------------------------------------------

  WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT
TO S.E.C. RULE 17Ad-15 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
Notice: The signature(s) to this assignment must correspond with the name(s) as
written upon the face of the certificate, in every particular, without
alternation or enlargement, or any change whatever.   SIGNATURE GUARANTEED BY:

 

23



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARIES

Subsidiaries of Jacksonville Bancorp, Inc.:

The Jacksonville Bank, a non-member banking corporation organized in the State
of Florida

Atlantic BancGroup, Inc. Statutory Trust I, a Delaware statutory trust

Jacksonville Statutory Trust I, a Delaware statutory trust

Jacksonville Statutory Trust II, a Delaware statutory trust

Jacksonville Bancorp, Inc. Statutory Trust III, a Delaware statutory trust

Subsidiaries of The Jacksonville Bank:

East Arlington, Inc., a Florida corporation

Fountain Financial, Inc., a Florida corporation

Jarrett Point, LLC, a Florida limited liability company

Parman Place, Inc., a Florida corporation

S. PT. Properties, Inc., a Florida corporation

TJB Properties, LLC, a Florida limited liability company



--------------------------------------------------------------------------------

SCHEDULE III

FORM OF SHARE INCREASE AMENDMENT



--------------------------------------------------------------------------------

ARTICLES OF AMENDMENT TO

AMENDED AND RESTATED ARTICLES OF INCORPORATION OF

JACKSONVILLE BANCORP, INC.

Pursuant to Section 607.1006 of the Florida Business Corporation Act, the
undersigned Corporation adopts these Articles of Amendment.

FIRST: The name of the Corporation is JACKSONVILLE BANCORP, INC.

SECOND: The Amended and Restated Articles of Incorporation of this Corporation
are amended by replacing paragraph 4.01 of Article IV so that, as amended, said
paragraph shall read as follows:

“4.01 General. The total number of shares of all classes of capital stock of the
Corporation (“Shares”) that the Corporation shall have the authority to issue is
360 million, consisting of the following classes:

(1) 350 million Shares of common stock, $0.01 par value per share (“Common
Stock”); and

(2) 10 million Shares of preferred stock, $0.01 par value per share (“Preferred
Stock”).”

THIRD: The amendment to the Amended and Restated Articles of Incorporation of
the Corporation set forth above was adopted on ______________, 2012.

FOURTH: The amendment was approved by the Corporation’s shareholders. The number
of votes cast for the amendment by the shareholders was sufficient for approval.

Signed on ________________, 2012.

 

JACKSONVILLE BANCORP, INC. By:       Stephen C. Green, President & CEO



--------------------------------------------------------------------------------

SCHEDULE IV

FORM OF INCENTIVE PLAN AMENDMENT



--------------------------------------------------------------------------------

APPENDIX A

SECOND AMENDMENT TO THE

2008 AMENDMENT AND RESTATEMENT OF THE

JACKSONVILLE BANCORP, INC. 2006 STOCK INCENTIVE PLAN

This SECOND AMENDMENT (the “Amendment”) to the 2008 Amendment and Restatement of
the Jacksonville Bancorp, Inc. 2006 Stock Incentive Plan by Jacksonville
Bancorp, Inc., a Florida corporation (the “Company”), shall be effective upon
the date of approval (the “Effective Date”) of the Amendment by the affirmative
vote of the holders of a majority of the votes cast at the ___________, 2012
Special Meeting of the Company’s shareholders.

WHEREAS, the Company maintains the 2008 Amendment and Restatement of the
Jacksonville Bancorp, Inc. 2006 Stock Incentive Plan, effective April 29, 2008
(the “Plan”).

WHEREAS, pursuant to Section 14 of the Plan, the Board of Directors of the
Company desires to (i) increase the number of shares of common stock available
for issuance under the Plan, and (ii) eliminate certain minimum vesting
conditions for awards of restricted stock and restricted stock units.

NOW, THEREFORE, the Plan is amended as follows as of the Effective Date:

 

I. Section 4(a) of the Plan shall be amended by deleting it in its entirety and
replacing it with the following:

“(a) Subject to Section 15 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of [________] common shares of Company Stock, which
shall be authorized but unissued shares. All of the shares available for
issuance to Participants who are employees of the Company or its subsidiaries
may, but need not, be issued pursuant to the exercise of Incentive Stock
Options. Shares covered by an Incentive Award granted under the Plan shall not
be counted as used unless and until they are actually issued and delivered to a
Participant.”

 

II. Section 7(d) of the Plan shall be amended by deleting it in its entirety and
replacing it with the following:

“(d) The Committee shall establish as to each award of Restricted Stock the
terms and conditions upon which the restrictions set forth in paragraph
(b) above shall expire. The terms and conditions may include the achievement of
a Performance Goal. The Committee may, in its discretion, grant a Restricted
Stock award all or any portion of which is immediately vested as of the Date of
Grant. The terms and conditions of a Restricted Stock award shall be governed by
the provisions of Section 10 to the extent that the award is intended to comply
with the requirements of Code Section 162(m).”



--------------------------------------------------------------------------------

III. Section 8(b) of the Plan shall be amended by deleting it in its entirety
and replacing it with the following:

“(b) Restricted Stock Units shall be subject to such restrictions as the
Committee determines, including, without limitation, any of the following:

(i) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or

(ii) a requirement that the holder forfeit such units in the event of
termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify. The
Committee may, in its discretion, grant a Restricted Stock Unit award all or any
portion of which is immediately vested as of the Date of Grant. In addition, the
Committee may at any time, in its sole discretion, modify the terms and
conditions of a Restricted Stock Unit award (including any or all of the
restrictions applicable thereto), subject to the restrictions of Section 10 as
to any Performance Goal if the award is intended to comply with the requirements
of Code Section 162(m).”

 

IV. In all respects not amended above, the Plan is hereby ratified and
confirmed.

*        *        *        *        *

To record adoption of the Second Amendment as set forth above, the Company has
caused this document to be signed on this ________ day of __________, 2012.

 

JACKSONVILLE BANCORP, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE V

FORM OF DIRECTOR AND OFFICER WAIVER

AND ACKNOWLEDGEMENT AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

WAIVER AND ACKNOWLEDGMENT AGREEMENT

THIS WAIVER AND ACKNOWLEDGEMENT AGREEMENT (“Agreement”) dated as of August ___,
2012 is by and among JACKSONVILLE BANCORP, INC., a Florida corporation (the
“Company”), THE JACKSONVILLE BANK, a Florida state-charted commercial bank and
wholly owned subsidiary of the Company (the “Bank”), and the undersigned
individual who is an officer or director of the Company and/or the Bank (the
“Official”). This Agreement is being executed and delivered pursuant to the
terms of the Stock Purchase Agreement dated as of August 22, 2012 (the “Stock
Purchase Agreement”), by and among the Company, CapGen Capital Group IV LP
(“CapGen”) and various other investors signatories thereto (collectively, CapGen
and such other investors are called the “Investors”). The Company is offering an
aggregate of 50,000 shares of the Company’s Mandatorily Convertible,
Noncumulative, Nonvoting Perpetual Preferred Stock, Series A, liquidation
preference $1,000.00 per share (the “Convertible Preferred Stock”), on the terms
and conditions set forth in the Stock Purchase Agreement. Capitalized terms used
but not defined herein shall have the respective meanings provided in the Stock
Purchase Agreement.

WHEREAS, certain agreements and plans of the Company, the Bank, and their
affiliates may provide benefits or rights to the Official upon the occurrence of
a “change of control,” “change in control” or similar transaction or event
(individually and collectively, “CIC Event”) involving the Company and/or the
Bank;

WHEREAS, as a condition to the Investors’ investment in the Company, the
Investors have required that each Official enter into this Agreement to ensure
that the Stock Purchase Agreement and the transactions contemplated therein will
not cause or trigger any payment, termination, acceleration or vesting of
payment or benefit of any type or other rights as a result of a CIC Event or
under any similar provision in any employment, severance or other agreements,
plans, benefits, awards, insurance policies, severance plans or policies,
retirement plans or policies, and other policies or practices to which the
Company, the Bank or any of their Subsidiaries is a sponsor or party, or to
which the Official is a party, holder, beneficiary or has any rights
(collectively, all such agreements, plans, benefits awards and policies are
called “Company Agreements”) upon a CIC Event with respect to the Company and/or
the Bank and their Subsidiaries; and

WHEREAS the Official desires to execute, deliver and perform this Agreement to
induce the Investors to enter into the Stock Purchase Agreement and complete the
Transaction;

NOW THEREFORE, in consideration of the premises, the substantial benefits to be
derived by the Official as a result of the Stock Purchase Agreement and the
transactions contemplated thereby, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the undersigned, intending
to be legally bound, agree as follows:

1. Waiver. The Official hereby irrevocably waives any and all rights, and agrees
not to assert any claims, demands, actions and proceedings of any type or kind,
that he or she may have under any Company Agreement with respect to any payment,
benefit, termination,



--------------------------------------------------------------------------------

acceleration of vesting or payment or benefit of any type, and all other rights,
payments and benefits of any kind whatsoever upon or following a CIC Event that
may arise or result from the Stock Purchase Agreement, the issuance and
Conversion of the Convertible Preferred Stock, and the other transactions
contemplated in the Stock Purchase Agreement.

2. Reliance. The Official acknowledges and understands that the Investors would
not have entered into the Stock Purchase Agreement without this Agreement and
that each Investor is an express third-party beneficiary hereof.

3. Miscellaneous.

(a) As used herein, the singular shall include the plural and any reference to
gender shall include all other genders. The terms “include,” “including” and
similar phrases shall mean including without limitation, whether by enumeration
or otherwise.

(b) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally
or sent by reliable overnight delivery or by facsimile to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice): (i) if to the Company, at the Company’s corporate office, and
(ii) if to the Official, at the address shown under his or her signature on the
signature page of this Agreement.

(c) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(d) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement. A facsimile or electronic
signature shall be binding and shall constitute and have the same force and
effect as an original signature for all purposes.

(e) This Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement and understanding of the parties with respect
to the subject matter hereof, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

(f) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida, without regard to the applicable conflicts of laws
principles thereof. This Agreement shall be binding upon and inure to the
benefit of the undersigned and their successors, assigns, estates, legatees,
heirs and personal and legal representatives, and transferees of shares of
Common Stock.

(g) The Official understands and agrees that irreparable damage would occur and
that none of the Company, the Bank or the Investors would have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Company, the Bank and/or the Investors shall be
entitled to an injunction or injunctions and other equitable relief, including
specific performance, to



--------------------------------------------------------------------------------

prevent breaches or attempted breaches by the Official of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any court of
the United States located in the State of Florida or in Florida state court,
this being in addition to any other remedy to which they are entitled at law or
in equity, including damages. In addition, each of the parties hereto
(i) consents to submit such party to the personal jurisdiction of any federal
court located in the State of Florida or any Florida state court in the event
any dispute arises out of this Agreement or any of the transactions contemplated
hereby, (ii) agrees that such party will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) agrees that such party will not bring any action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
a federal court sitting in the State of Florida or Florida state court and
(iv) shall not seek or require the Company to post any bond or security in
connection with enforcing this Agreement.

(h) If any term, provision, covenant or restriction herein, or the application
thereof to any circumstance, shall, to any extent, be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions herein and the application
thereof to any other circumstances, shall remain in full force and effect, shall
not in any way be affected, impaired or invalidated, and shall be enforced to
the fullest extent permitted by law.

(i) In the event that a party seeks to obtain or enforce any right or benefit
provided by this Agreement through legal proceedings, and in the event that such
party prevails in any such legal proceedings pursuant to which an arbitral
panel, court or other governmental authority issues a final order, judgment,
decree or award granting substantially the relief sought, then the prevailing
party shall be entitled upon demand to be paid by the other party, all
reasonable costs incurred in connection with such legal proceedings, including
the reasonable legal fees and charges of one counsel, provided no party shall be
entitled to any punitive or exemplary damages, which are hereby waived;

(j) No amendment, modification or waiver in respect of this Agreement shall be
effective against any party unless it shall be in writing and signed by the
Company, the Bank and the Official, following unanimous approval by the
Company’s and the Bank’s boards of directors (excluding the vote of any
requesting Official who is a director), provided the affected Official shall be
recused from the board of directors’ consideration and vote upon any such
proposed amendment, modification of waiver.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first herein above written.

 

JACKSONVILLE BANCORP, INC. By:       Name:   Title: THE JACKSONVILLE BANK By:  
    Name:   Title: OFFICIAL     Name:   Address:      

[signature page to Acknowledgement and Waiver]



--------------------------------------------------------------------------------

SCHEDULE VI

FORM OF DIRECTOR AND EXECUTIVE OFFICER SUPPORT AGREEMENT



--------------------------------------------------------------------------------

August __, 2012

CONFIDENTIAL

Jacksonville Bancorp, Inc.

100 North Laura Street

Suite 100

Jacksonville, Florida 32202

Re: Director and Officer Support Agreement of Capital Raise

In connection with the current offering (the “Offering”) by Jacksonville
Bancorp, Inc. (the “Company”) of its Mandatorily Convertible, Noncumulative,
Nonvoting Perpetual Preferred Stock, Series A, liquidation preference $1,000.00
per share (the “Convertible Preferred Stock”), the undersigned irrevocably
agrees, and grants the Company an irrevocable proxy coupled with an interest, to
vote all shares of the Company’s common stock in favor of the following
proposals: (i) the amendment of the Company’s amended and restated articles of
incorporation (the “Articles of Incorporation”) to increase the number of
authorized shares of its common stock; (ii) the issuance of shares of the
Company’s common stock upon the conversion of the Convertible Preferred Stock;
(iii) the amendment to the 2008 Amendment and Restatement of the Jacksonville
Bancorp, Inc. 2006 Stock Incentive Plan, as set forth in Schedule IV to the
Stock Purchase Agreement dated as of August 22, 2012, by and among the Company,
The Jacksonville Bank and the various Investors signatory thereto; and
(iv) authorization of an amendment to the Articles of Incorporation to effect a
reverse stock split of the outstanding shares of the Company’s common stock at a
ratio of up to 1-for-20, in the sole discretion of the Company’s board of
directors (proposals (i)-(iv), the “Proposals”), at any shareholder meeting held
following the Offering in which one or more of the Proposals are submitted to
the Company’s shareholders for approval.

 

Yours very truly, By:       Name:       Title:    

 

cc: Scott Clark

     Sandler O’Neill & Partners, L.P.



--------------------------------------------------------------------------------

SCHEDULE VII

FORM OF REGISTRATION RIGHTS AGREEMENT

[See Exhibit 10.2.]